Exhibit 10.4
 
BMP SUNSTONE CORPORATION
and
THE BANK OF NEW YORK MELLON,
Trustee
INDENTURE
Dated as of March 16, 2009
Subordinated Debt Securities
 

 



--------------------------------------------------------------------------------



 



BMP Sunstone Corporation
Certain Sections of this Indenture relating to
Sections 3.10 through 3.18, inclusive, of the
Trust Indenture Act of 1939:

      Trust Indenture     Act Section   Indenture Section
§ 310 (a)(1)
  6.09
(a)(2)
  6.09
(a)(3)
  Not Applicable
(a)(4)
  Not Applicable
(a)(5)
  6.09
(b)
  6.07
 
  6.09
(c)
  Not Applicable
§ 311 (a)
  6.10
(b)
  6.10
(c)
  Not Applicable
§ 312 (a)
  7.01
 
  7.02
(b)
  7.02
(c)
  7.02
§ 313 (a)
  7.03
(b)
  7.03
(c)
  7.03
(d)
  7.03
§ 314 (a)
  7.04
(a)(4)
  1.01
 
  10.05
(b)
  Not Applicable
(c)(1)
  1.02
(c)(2)
  1.02
(c)(3)
  Not Applicable
(d)
  Not Applicable
(e)
  1.02
§ 315 (a)
  6.01
(b)
  6.05
(c)
  6.01
(d)
  6.01
(e)
  5.14
§ 316 (a)
  1.01
(a)(1)(A)
  5.02
 
  5.12
 
  5.13
(a)(1)(B)
  5.13
(a)(2)
  Not Applicable

 



--------------------------------------------------------------------------------



 



      Trust Indenture     Act Section   Indenture Section
(b)
  5.08
(c)
  1.05
§ 317 (a)(1)
  5.03
(a)(2)
  5.04
(b)
  10.03
§ 318 (a)
  1.08

     NOTE: This reconciliation and tie shall not, for any purpose, be deemed to
be a part of the Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Compliance Certificates and Opinions
    8  
Section 1.03 Form of Documents Delivered to Trustee
    9  
Section 1.04 No Adverse Interpretation of Other Agreements
    9  
Section 1.05 Acts of Holders; Record Dates
    9  
Section 1.06 Notices, Etc., to Trustee, Company
    11  
Section 1.07 Notice to Holders; Waiver
    12  
Section 1.08 Conflict with Trust Indenture Act
    12  
Section 1.09 Effect of Headings and Table of Contents
    13  
Section 1.10 Successors and Assigns
    13  
Section 1.11 Separability Clause
    13  
Section 1.12 Benefits of Indenture
    13  
Section 1.13 Governing Law
    13  
Section 1.14 Legal Holidays
    13  
Section 1.15 Force Majeure
    13  
Section 1.16 Waiver of Jury Trial
    13  
 
       
ARTICLE II SECURITY FORMS
    14  
 
       
Section 2.01 Forms Generally
    14  
Section 2.02 Form of Face of Security
    14  
Section 2.03 Form of Reverse of Security
    16  
Section 2.04 Form of Legend for Global Securities
    21  
Section 2.05 Form of Trustee’s Certificate of Authentication
    21  
 
       
ARTICLE III THE SECURITIES
    22  
 
       
Section 3.01 Amount Unlimited; Issuable in Series
    22  
Section 3.02 Denominations
    25  
Section 3.03 Execution, Authentication, Delivery and Dating
    25  
Section 3.04 Temporary Securities
    26  
Section 3.05 Registration, Registration of Transfer and Exchange
    26  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 3.06 Mutilated, Destroyed, Lost and Stolen Securities
    28  
Section 3.07 Payment of Interest; Interest Rights Preserved
    29  
Section 3.08 Persons Deemed Owners
    30  
Section 3.09 Cancellation
    30  
Section 3.10 Computation of Interest
    30  
Section 3.11 CUSIP Numbers
    31  
 
       
ARTICLE IV SATISFACTION AND DISCHARGE
    31  
 
       
Section 4.01 Satisfaction and Discharge of Indenture
    31  
Section 4.02 Application of Trust Money
    32  
 
       
ARTICLE V REMEDIES
    32  
 
       
Section 5.01 Events of Default
    32  
Section 5.02 Acceleration of Maturity; Rescission and Annulment
    34  
Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee
    35  
Section 5.04 Trustee May File Proofs of Claim
    35  
Section 5.05 Trustee May Enforce Claims Without Possession of Securities
    36  
Section 5.06 Application of Money Collected
    36  
Section 5.07 Limitation on Suits
    36  
Section 5.08 Unconditional Right of Holders to Receive Principal, Premium and
Interest and to Convert
    37  
Section 5.09 Restoration of Rights and Remedies
    37  
Section 5.10 Rights and Remedies Cumulative
    37  
Section 5.11 Delay or Omission Not Waiver
    38  
Section 5.12 Control by Holders
    38  
Section 5.13 Waiver of Past Defaults
    38  
Section 5.14 Undertaking for Costs
    38  
Section 5.15 Waiver of Usury, Stay or Extension Laws
    39  
 
       
ARTICLE VI THE TRUSTEE
    39  
 
       
Section 6.01 Duties of Trustee
    39  
Section 6.02 Rights of Trustee
    40  
Section 6.03 Individual Rights of Trustee
    41  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 6.04 Trustee’s Disclaimer
    41  
Section 6.05 Notice of Default
    42  
Section 6.06 Compensation and Indemnity
    42  
Section 6.07 Replacement of Trustee
    42  
Section 6.08 Successor Trustee by Merger, Etc.
    43  
Section 6.09 Eligibility; Disqualification
    44  
Section 6.10 Preferential Collection of Claims against Company
    44  
 
       
ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY
    44  
 
       
Section 7.01 Company to Furnish Trustee Names and Addresses of Holders
    44  
Section 7.02 Preservation of Information; Communications to Holders
    45  
Section 7.03 Reports by Trustee
    45  
Section 7.04 Reports by Company
    45  
Section 7.05 Calculation of Original Issue Discount
    45  
 
       
ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
    46  
 
       
Section 8.01 Company May Merge, Etc., Only on Certain Terms
    46  
Section 8.02 Successor Corporation Substituted
    46  
 
       
ARTICLE IX SUPPLEMENTAL INDENTURES
    47  
 
       
Section 9.01 Supplemental Indentures Without Consent of Holders
    47  
Section 9.02 Supplemental Indentures with Consent of Holders
    48  
Section 9.03 Execution of Supplemental Indentures
    49  
Section 9.04 Effect of Supplemental Indentures
    49  
Section 9.05 Conformity with Trust Indenture Act
    49  
Section 9.06 Reference in Securities to Supplemental Indentures
    49  
 
       
ARTICLE X COVENANTS
    50    
Section 10.01 Payment of Securities
    50  
Section 10.02 Maintenance of Office or Agency
    50  
Section 10.03 Money for Securities Payments to Be Held in Trust
    50  
Section 10.04 Corporate Existence
    51  
Section 10.05 Compliance Certificate; Notice of Default
    52  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XI REDEMPTION OF SECURITIES
    52  
 
       
Section 11.01 Applicability of Article
    52  
Section 11.02 Election to Redeem; Notice to Trustee
    52  
Section 11.03 Selection by Trustee of Securities to Be Redeemed
    52  
Section 11.04 Notice of Redemption
    53  
Section 11.05 Deposit of Redemption Price
    54  
Section 11.06 Securities Payable on Redemption Date
    54  
 
       
ARTICLE XII SINKING FUNDS
    55  
 
       
Section 12.01 Applicability of Article
    55  
Section 12.02 Satisfaction of Sinking Fund Payments with Securities
    55  
Section 12.03 Redemption of Securities for Sinking Fund
    55  
 
       
ARTICLE XIII DEFEASANCE AND COVENANT DEFEASANCE
    56  
 
       
Section 13.01 Company’s Option to Effect Defeasance or Covenant Defeasance
    56  
Section 13.02 Defeasance and Discharge
    56  
Section 13.03 Covenant Defeasance
    56  
Section 13.04 Conditions to Defeasance or Covenant Defeasance
    57  
Section 13.05 Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions
    58  
Section 13.06 Reinstatement
    59  
 
       
ARTICLE XIV CONVERSION OF SECURITIES
    59  
 
       
Section 14.01 Applicability; Conversion Privilege and Conversion Price
    59  
Section 14.02 Exercise of Conversion Privilege
    60  
Section 14.03 Fractions of Shares
    60  
Section 14.04 Adjustment of Conversion Price
    61  
Section 14.05 Notice of Adjustments of Conversion Price
    64  
Section 14.06 Notice of Certain Corporate Action
    65  
Section 14.07 Company to Reserve Common Stock
    65  
Section 14.08 Taxes on Conversions
    66  
Section 14.09 Covenant as to Common Stock
    66  
Section 14.10 Cancellation of Converted Securities
    66  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 14.11 Provisions in Case of Consolidation, Merger or Sale of Assets
    66  
Section 14.12 Responsibility of Trustee
    67  
 
       
ARTICLE XV SUBORDINATION OF SECURITIES
    67  
 
       
Section 15.01 Securities Subordinate to Senior Indebtedness
    67  
Section 15.02 Payment Over of Proceeds Upon Dissolution, Etc.
    67  
Section 15.03 Prior Payment to Senior Indebtedness Upon Acceleration of
Securities
    68  
Section 15.04 No Payment When Senior Indebtedness in Default
    68  
Section 15.05 Payment Permitted If No Default
    69  
Section 15.06 Subrogation to Rights of Holders of Senior Indebtedness
    69  
Section 15.07 Provisions Solely to Define Relative Rights
    70  
Section 15.08 Trustee to Effectuate Subordination
    70  
Section 15.09 No Waiver of Subordination Provisions
    70  
Section 15.10 Notice to Trustee
    70  
Section 15.11 Reliance on Judicial Order or Certificate of Liquidating Agent
    71  
Section 15.12 Trustee Not Fiduciary for Holders of Senior Indebtedness
    71  
Section 15.13 Rights of Trustee as Holder of Senior Indebtedness; Preservation
of Trustee’s Rights
    72  
Section 15.14 Article Applicable to Paying Agents
    72  
Section 15.15 Certain Conversions Deemed Payment
    72  
Section 15.16 Trust Moneys Not Subordinated
    72  

v



--------------------------------------------------------------------------------



 



     INDENTURE, dated as of March 16, 2009, between BMP Sunstone Corporation, a
corporation duly organized and existing under the laws of Delaware (herein
called the “Company”), having its principal office at 600 W. Germantown Pike,
Suite 400, Plymouth Meeting, Pennsylvania 19462, and The Bank of New York
Mellon, as trustee (herein called the “Trustee”).
RECITALS OF THE COMPANY
     The Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance from time to time of its unsecured
debentures, notes or other evidences of indebtedness (herein called the
“Securities”), to be issued in one or more series as in this Indenture provided.
     All things necessary to make this Indenture a valid and legally binding
agreement of the Company, in accordance with its terms, have been done.
     NOW, THEREFORE, THIS INDENTURE WITNESSETH:
     For and in consideration of the premises and the purchase of the Securities
by the Holders thereof, it is mutually agreed, for the equal and proportionate
benefit of all Holders of the Securities or of series thereof, as follows:
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
     Section 1.01 Definitions.
     For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:
          (1) the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;
          (2) all other terms used herein which are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein;
          (3) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with United States generally accepted
accounting principles, and, except as otherwise herein expressly provided, the
term “generally accepted accounting principles” with respect to any computation
required or permitted hereunder shall mean such accounting principles as are
generally accepted at the date of such computation;
          (4) the words “Article” and “Section” refer to an Article and Section,
respectively, of this Indenture;





--------------------------------------------------------------------------------



 



          (5) the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision; and
          (6) certain terms used principally in Articles VI, X, and XIII, are
defined in those Articles.
     “Act”, when used with respect to any Holder, has the meaning specified in
Section 1.05.
     “Add On Securities” has the meaning specified in Section 3.01.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state
law for the relief of debtors.
     “Board of Directors” means either the board of directors of the Company or
any duly authorized committee of that board.
     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.
     “Business Day”, when used with respect to any Place of Payment, means each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in that Place of Payment are authorized or obligated by law
or executive order to close.
     “Capital Lease Obligation” means, at any time any determination thereof is
made, the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on the balance sheet in accordance
with generally accepted accounting principles.
     “Commission” means the U.S. Securities and Exchange Commission, from time
to time constituted, created under the Exchange Act or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
     “Common Stock” includes any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding-up of the Company
and which is not subject to redemption by the Company. However, subject to the
provisions of Section 3.01(21) and (22) and Section 14.11, shares issuable on
conversion of Securities shall include only shares of the class designated as
Common Stock of the Company at the date of this instrument or shares of any
class or classes resulting from any reclassification or reclassifications
thereof and which

2



--------------------------------------------------------------------------------



 



have no preference in respect of dividends or of amounts payable in the event of
any voluntary or involuntary liquidation, dissolution or winding-up of the
Company and which are not subject to redemption by the Company; provided that if
at any time there shall be more than one such resulting class, the shares of
each such class then so issuable shall be substantially in the proportion which
the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
     “Company” means the Person named as the “Company” in the first paragraph of
this instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
     “Company Request” or “Company Order” means a written request or order
signed in the name of the Company by its Chairman of the Board, a Vice Chairman
of the Board, its Chief Executive Officer, its President, its Chief Operating
Officer, a Vice President, its Chief Financial Officer, Treasurer, an Assistant
Treasurer, its Secretary or an Assistant Secretary, and delivered to the
Trustee.
     “Constituent Person” has the meaning specified in Section 14.11.
     “Conversion Agent” means the transfer agent for the Company’s Common Stock,
which as of the date hereof is American Stock Transfer & Trust Company, or such
other Person as the Company may name from time to time.
     “Corporate Trust Office” means the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office as of the date hereof is located at 101 Barclay Street, Floor 8 West, New
York, New York 10286, Attention: Corporate Trust Administration, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Company).
     “Corporation” means a corporation, association, company, joint-stock
company or business trust.
     “Covenant Defeasance” has the meaning specified in Section 13.03.
     “Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
     “Defaulted Interest” has the meaning specified in Section 3.07.
     “Defeasance” has the meaning specified in Section 13.02.
     “Defeasible Series” has the meaning specified in Section 13.01.
     “Depositary” means, with respect to Securities of any series issuable in
whole or in part in the form of one or more Global Securities, a clearing agency
registered under the Exchange Act that is designated to act as Depositary for
such Securities as contemplated by Section 3.01.

3



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 5.01.
     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, and any statute successor thereto.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the statements and pronouncements of the Financial Accounting
Standards Board, and, to the extent not superseded thereby, the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants or in such other statements by such other entity as
have been adopted by a significant segment of the accounting profession.
     “Global Security” means a Security that evidences all or part of the
Securities of any series and is authenticated and delivered to, and registered
in the name of, the Depositary for such Securities or a nominee thereof.
     “Guarantee” or “guarantee” by any Person means any obligation, contingent
or otherwise, of such Person guaranteeing any Indebtedness of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase property,
securities or services for the purpose of assuring the holder of such
Indebtedness of the payment of such Indebtedness, or (iii) to maintain working
capital, equity capital or other financial statement condition or liquidity of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
(and “Guaranteed”, “Guaranteeing” and “Guarantor” shall have meanings
correlative to the foregoing); provided, however, that the Guarantee by any
Person shall not include endorsements by such Person for collection or deposit,
in either case, in the ordinary course of business.
     “Hedging Obligations” means, with respect to any Person, the Obligations of
such Person under interest rate swap agreements, interest rate cap agreements,
and interest rate collar agreements, and other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.
     “Holder” means a Person in whose name a Security is registered in the
Security Register.
     “Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or representing Capital Lease
Obligations or the balance deferred and unpaid of the purchase price of any
property or representing any Hedging Obligations, except any such balance that
constitutes an accrued expense or trade payable, and all deferrals, renewals,
extensions and refundings of obligations of any of the foregoing, if and to the
extent any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP, and also includes, to the extent not
otherwise included, the Guarantee of any indebtedness of such Person or any
other Person.

4



--------------------------------------------------------------------------------



 



     “Indenture” means this instrument as originally executed or as it may from
time to time be supplemented or amended by one or more indentures supplemental
hereto entered into pursuant to the applicable provisions hereof, including, for
all purposes of this instrument, and any such supplemental indenture, the
provisions of the Trust Indenture Act that are deemed to be a part of and govern
this instrument and any such supplemental indenture, respectively. The term
“Indenture” shall also include the terms of particular series of Securities
established as contemplated by Section 3.01.
     “Interest”, when used with respect to an Original Issue Discount Security
which by its terms bears interest only at Maturity, means interest payable at
Maturity.
     “Interest Payment Date” shall be defined by the terms of the Security
established in accordance with Section 3.01.
     “Maturity”, when used with respect to any Security, means the date on which
the principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
     “Notice of Default” means a written notice of the kind specified in
Section 6.05.
     “Obligations” means any principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
     “Officer’s Certificate” means a certificate signed by the Chairman of the
Board, a Vice Chairman of the Board, the Chief Executive Officer, the President,
the Chief Operating Officer, the Chief Accounting Officer, a Vice President, the
Chief Financial Officer, the Treasurer or an Assistant Treasurer, the Secretary
or an Assistant Secretary, of the Company, and delivered to the Trustee.
     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Company, and who shall be acceptable to the Trustee.
     “Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 5.02.
     “Outstanding”, when used with respect to Securities, means, as of the date
of determination, all Securities theretofore authenticated and delivered under
this Indenture, except:
          (1) Securities theretofore cancelled by the Trustee or delivered to
the Trustee for cancellation;
          (2) Securities for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent
(other than the Company) in trust or set aside and segregated in trust by the
Company (if the Company shall act as its own Paying Agent) for the Holders of
such Securities; provided that, if such Securities are

5



--------------------------------------------------------------------------------



 



to be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;
          (3) Securities as to which Defeasance has been effected pursuant to
Section 13.02; and
          (4) Securities which have been paid pursuant to Section 3.06 or in
exchange for or in lieu of which other Securities have been authenticated and
delivered pursuant to this Indenture, other than any such Securities in respect
of which there shall have been presented to the Trustee proof satisfactory to it
that such Securities are held by a bona fide purchaser in whose hands such
Securities are valid obligations of the Company;
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (A) the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding shall be the amount of the principal thereof that would be due and
payable as of the date of such determination upon acceleration of the Maturity
thereof to such date pursuant to Section 5.02, (B) the principal amount of a
Security denominated in one or more foreign currencies or currency units shall
be the U.S. dollar equivalent, determined in the manner provided as contemplated
by Section 3.01 on the date of original issuance of such Security, of the
principal amount (or, in the case of an Original Issue Discount Security, the
U.S. dollar equivalent on the date of original issuance of such Security of the
amount determined as provided in Clause (A) above) of such Security, and
(C) Securities owned by the Company or any other obligor upon the Securities or
any Affiliate of the Company or of such other obligor shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Securities which a Responsible
Officer of the Trustee actually knows to be so owned shall be so disregarded.
Securities so owned which have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Securities and that the pledgee
is not the Company or any other obligor upon the Securities or any Affiliate of
the Company or of such other obligor.
     “Paying Agent” means any Person authorized by the Company to pay the
principal of or any premium or interest on any Securities on behalf of the
Company.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
     “Place of Payment”, when used with respect to the Securities of any series,
means the place or places where the principal of and any premium and interest on
the Securities of that series are payable, as specified pursuant to
Section 3.01.
     “Predecessor Security” of any particular Security means every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.06 in

6



--------------------------------------------------------------------------------



 



exchange for or in lieu of a mutilated, destroyed, lost or stolen Security shall
be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen
Security.
     “Prospectus” means a Prospectus of the Company relating to the offering
from time to time of the Securities.
     “Redemption Date”, when used with respect to any Security to be redeemed,
means the date fixed for such redemption by or pursuant to this Indenture.
     “Redemption Price”, when used with respect to any Security to be redeemed,
means the price at which it is to be redeemed pursuant to Article XI of this
Indenture.
     “Regular Record Date” for the interest payable on any Interest Payment Date
on the Securities of any series means the date specified for that purpose as
contemplated by Section 3.01.
     “Responsible Officer”, when used with respect to the Trustee, means any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
     “Securities” has the meaning stated in the first recital of this Indenture
and more particularly means any Securities authenticated and delivered under
this Indenture.
     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
     “Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.05.
     “Senior Indebtedness” means the principal of (and premium, if any), accrued
interest (including interest accruing on or after the filing in bankruptcy or
reorganization relating to the Company whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, guarantees and other amounts owing with respect to all Indebtedness
of the Company (including Indebtedness of others guaranteed by the Company)
other than the Securities, in any such case whether outstanding on the date of
this Indenture or the date Securities of any series are issued hereunder or
thereafter created, incurred or assumed, unless in any case in the instrument
creating or evidencing any such Indebtedness or obligation or pursuant to which
the same is outstanding it is provided that such Indebtedness or obligation is
not superior in right of payment to the Securities, or it is provided that such
obligation is subordinated to senior indebtedness to substantially the same
extent as the Securities are subordinated to Senior Indebtedness.

7



--------------------------------------------------------------------------------



 



     “Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Company within the meaning of clauses (1) and (2) of
Rule 1-02(w) under Regulation S-X promulgated by the Commission.
     “Special Record Date” for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 3.07.
     “Stated Maturity”, when used with respect to any Security or any
installment of principal thereof or interest thereon, means the date specified
in such Security as the fixed date on which the principal of such Security or
such installment of principal or interest is due and payable.
     “Subsidiary” means a corporation more than 50% of the outstanding voting
stock of which is owned, directly or indirectly, by the Company or by one or
more other Subsidiaries, or by the Company and one or more other Subsidiaries.
For the purposes of this definition, “voting stock” means stock which ordinarily
has voting power for the election of directors, whether at all times or only so
long as no senior class of stock has such voting power by reason of any
contingency.
     “Trust Indenture Act” means the U.S. Trust Indenture Act of 1939 as in
force at the date as of which this instrument was executed; provided, however,
that in the event the U.S. Trust Indenture Act of 1939 is amended after such
date, “Trust Indenture Act” means, to the extent required by any such amendment,
the U.S. Trust Indenture Act of 1939 as so amended.
     “Trustee” means the Person named as the “Trustee” in the first paragraph of
this instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used with respect to the Securities of
any series shall mean each Trustee with respect to Securities of that series.
     “U.S. Government Obligations” has the meaning specified in Section 13.04.
     Section 1.02 Compliance Certificates and Opinions.
     Upon any application or request by the Company to the Trustee to take any
action under any provision of this Indenture, the Company shall furnish to the
Trustee such certificates and opinions as may be required hereunder or under the
Trust Indenture Act, together with an Officer’s Certificate stating that all
conditions precedent provided for in this Indenture relating to the proposed
action have been complied with and an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent have been complied with.
Each such certificate or opinion shall be given in the form of an Officer’s
Certificate, if to be given by an officer of the Company, or an Opinion of
Counsel, if to be given by counsel, and shall comply with the requirements of
the Trust Indenture Act and any other requirements set forth in this Indenture.
     Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (including certificates provided for in
Section 10.05) shall include:

8



--------------------------------------------------------------------------------



 



          (1) a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;
          (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (3) a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and
          (4) a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.
     Section 1.03 Form of Documents Delivered to Trustee.
     In any case where several matters are required to be certified to by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
     Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company or any Subsidiary of
the Company, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.
     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
     Section 1.04 No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or any Subsidiary of the Company. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.
     Section 1.05 Acts of Holders; Record Dates.
     Any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by agent duly
appointed in writing; and, except as herein otherwise expressly provided,

9



--------------------------------------------------------------------------------



 



such action shall become effective when such instrument or instruments are
delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 6.01) conclusive in favor of
the Trustee and the Company, if made in the manner provided in this Section.
     The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.
     The ownership of Securities shall be proved by the Security Register.
     Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.
     The Company may, in the circumstances permitted by the Trust Indenture Act,
set any day as the record date for the purpose of determining the Holders of
Outstanding Securities of any series entitled to give or take any request,
demand, authorization, direction, notice, consent, waiver or other action
provided or permitted by this Indenture to be given or taken by Holders of
Securities of such series. With regard to any record date set pursuant to this
paragraph, the Holders of Outstanding Securities of the relevant series on such
record date (or their duly appointed agents), and only such Persons, shall be
entitled to give or take the relevant action, whether or not such Holders remain
Holders after such record date. With regard to any action that may be given or
taken hereunder only by Holders of a requisite principal amount of Outstanding
Securities of any series (or their duly appointed agents) and for which a record
date is set pursuant to this paragraph, the Company may, at its option, set an
expiration date after which no such action purported to be given or taken by any
Holder shall be effective hereunder unless given or taken on or prior to such
expiration date by Holders of the requisite principal amount of Outstanding
Securities of such series on such record date (or their duly appointed agents).
On or prior to any expiration date set pursuant to this paragraph, the Company
may, on one or more occasions at its option, extend such date to any later date.
Nothing in this paragraph shall prevent any Holder (or any duly appointed agent
thereof) from giving or taking, after any such expiration date, any action
identical to, or, at any time, contrary to or different from, the action or
purported action to which such expiration date relates, in which event the
Company may set a new record date in respect thereof pursuant to this paragraph.
Nothing in this paragraph shall be construed to render ineffective any action
taken at any time by the Holders (or their duly appointed agents) of the
requisite principal amount of Outstanding Securities of the

10



--------------------------------------------------------------------------------



 



relevant series on the date such action is so taken. Notwithstanding the
foregoing or the Trust Indenture Act, the Company shall not set a record date
for, and the provisions of this paragraph shall not apply with respect to, any
notice, declaration, request or direction referred to in the next paragraph.
     The Trustee may set any day as a record date for the purpose of determining
the Holders of Outstanding Securities of any series entitled to join in the
giving or making of (i) any Notice of Default, (ii) any declaration of
acceleration referred to in Section 5.02, if an Event of Default with respect to
Securities of such series has occurred and is continuing and the Trustee shall
not have given such a declaration to the Company, (iii) any request to institute
proceedings referred to in Section 5.07(2) or (iv) any direction referred to in
Section 5.12, in each case with respect to Securities of such series. Promptly
after any record date is set pursuant to this paragraph, the Trustee shall
notify the Company and the Holders of Outstanding Series of such series of any
such record date so fixed and the proposed action. The Holders of Outstanding
Securities of such series on such record date (or their duly appointed agents),
and only such Persons, shall be entitled to join in such notice, declaration,
request or direction, whether or not such Holders remain Holders after such
record date; provided that, unless such notice, declaration, request or
direction shall have become effective by virtue of Holders of the requisite
principal amount of Outstanding Securities of such series on such record date
(or their duly appointed agents) having joined therein on or prior to the 90th
day after such record date, such notice, declaration, request or direction shall
automatically and without any action by any Person be cancelled and of no
further effect. Nothing in this paragraph shall be construed to prevent a Holder
(or a duly appointed agent thereof) from giving, before or after the expiration
of such 90-day period, a notice, declaration, request or direction contrary to
or different from, or, after the expiration of such period, identical to, the
notice, declaration, request or direction to which such record date relates, in
which event the Trustee may set a new record date in respect thereof pursuant to
this paragraph. Nothing in this paragraph shall be construed to render
ineffective any notice, declaration, request or direction of the type referred
to in this paragraph given at any time to the Trustee and the Company by Holders
(or their duly appointed agents) of the requisite principal amount of
Outstanding Securities of the relevant series on the date such notice,
declaration, request or direction is so given.
     Without limiting the foregoing, a Holder entitled hereunder to give or take
any action hereunder with regard to any particular Security may do so with
regard to all or any part of the principal amount of such Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any different part of such principal amount.
     Section 1.06 Notices, Etc., to Trustee, Company.
     Any request, demand, authorization, direction, notice, consent, waiver or
Act of Holders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with,
          (1) the Trustee by any Holder or by the Company shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing (via
facsimile or first class mail, postage prepaid) to or with the Trustee at its
Corporate Trust Office, or

11



--------------------------------------------------------------------------------



 



          (2) the Company by the Trustee or by any Holder shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to the Company addressed to it
at the address of its principal office specified in the first paragraph of this
instrument or at any other address previously furnished in writing to the
Trustee by the Company.
     Section 1.07 Notice to Holders; Waiver. Where this Indenture provides for
notice to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and delivered electronically
or mailed, first-class postage prepaid, to each Holder affected by such event,
at his address as it appears in the Security Register, not later than the latest
date (if any), and not earlier than the earliest date (if any), prescribed for
the giving of such notice. In any case where notice to Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of the acknowledgement of receipt of such notice. Waivers of notice
by Holders shall be filed with the Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.
     Section 1.08 Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with a provision of the Trust Indenture Act that
is required under such Act to be a part of and govern this Indenture, the latter
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the Trust Indenture Act that may be so modified or excluded,
the latter provision shall be deemed to apply to this Indenture as so modified
or to be excluded, as the case may be. Wherever this Indenture refers to a
provision of the Trust Indenture Act, such provision is incorporated by
reference in and made a part of this Indenture.
     The following Trust Indenture Act terms used in this Indenture have the
following meanings:
     “commission” means the Commission;
     “indenture securities” means the Securities;
     “indenture security holder” means a Holder;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor on the indenture securities” means the Company and any other
obligor on the Securities.
     All other Trust Indenture Act terms used in this Indenture that are defined
by the Trust Indenture Act, referenced to another statute or defined by any
Commission Rule and not otherwise defined herein have the meanings defined to
them thereby.

12



--------------------------------------------------------------------------------



 



     Section 1.09 Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.
     Section 1.10 Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.
     Section 1.11 Separability Clause. In case any provision in this Indenture
or in the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     Section 1.12 Benefits of Indenture. Nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the holders of Senior Indebtedness and
the Holders, any benefit or any legal or equitable right, remedy or claim under
this Indenture.
     Section 1.13 Governing Law. This Indenture and the Securities shall be
governed by and construed in accordance with the law of the State of New York,
but without regard to principles of conflicts of laws.
     Section 1.14 Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Security or the last date on which a
Holder has the right to convert his Securities shall not be a Business Day at
any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Securities (other than a provision of the Securities of any
series which specifically states that such provision shall apply in lieu of this
Section)) payment of interest or principal (and premium, if any) or conversion
of the Securities need not be made at such Place of Payment on such date, but
may be made on the next succeeding Business Day at such Place of Payment with
the same force and effect as if made on the Interest Payment Date or Redemption
Date, or at the Stated Maturity, or on such last day for conversion, provided
that no interest shall accrue for the period from and after such Interest
Payment Date, Redemption Date or Stated Maturity, as the case may be.
     Section 1.15 Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
     Section 1.16 Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTION CONTEMPLATED
HEREBY.

13



--------------------------------------------------------------------------------



 



ARTICLE II
SECURITY FORMS
     Section 2.01 Forms Generally.
     The Securities of each series shall be in substantially the form set forth
in this Article, or in such other form as shall be established by or pursuant to
a Board Resolution or in one or more indentures supplemental hereto, in each
case with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange or as may, consistently herewith, be determined by the
officers executing such Securities, as evidenced by their execution of the
Securities. If the form of Securities of any series is established by action
taken pursuant to a Board Resolution, a copy of an appropriate record of such
action shall be certified by the Secretary or an Assistant Secretary of the
Company and delivered to the Trustee at or prior to the delivery of the Company
Order contemplated by Section 3.03 for the authentication and delivery of such
Securities.
     The definitive Securities shall be printed, lithographed or engraved on
steel engraved borders or may be produced in any other manner, all as determined
by the officers executing such Securities, as evidenced by their execution of
such Securities.
     Section 2.02 Form of Face of Security.
     [Insert any legend required by the U.S. Internal Revenue Code and the
regulations thereunder.]
BMP SUNSTONE CORPORATION

      No.                        $                    

     BMP Sunstone Corporation, a Delaware corporation (herein called the
“Company”, which term includes any successor Person under the Indenture
hereinafter referred to), for value received, hereby promises to pay to
                    , or registered assigns, the principal sum of
                     Dollars on                      [if the Security is to bear
interest prior to Maturity, insert —, and to pay interest thereon from
                     or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, semi-annually on
                     and                      in each year, commencing
                     at the rate of ___% per annum, until the principal hereof
is paid or made available for payment [if applicable, insert — , and at the rate
of ___% per annum on any overdue principal and premium and on any overdue
installment of interest]. The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in such Indenture,
be paid to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest, which shall be the                      or
                     (whether or not a Business Day), as

14



--------------------------------------------------------------------------------



 



the case may be, next preceding such Interest Payment Date. Any such interest
not so punctually paid or duly provided for will forthwith cease to be payable
to the Holder on such Regular Record Date and may either be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed, and upon such notice as may be required
by such exchange, all as more fully provided in said Indenture].
     [If the Security is not to bear interest prior to Maturity, insert — The
principal of this Security shall not bear interest except in the case of a
default in payment of principal upon acceleration, upon redemption or at Stated
Maturity, and in such case the overdue principal of this Security shall bear
interest at the rate of ___% per annum, which shall accrue from the date of such
default in payment to the date payment of such principal has been made or duly
provided for. Interest on any overdue principal shall be payable on demand. Any
such interest on any overdue principal that is not so paid on demand shall bear
interest at the rate of ___% per annum, which shall accrue from the date of such
demand for payment to the date payment of such interest has been made or duly
provided for, and such interest shall also be payable on demand.]
     Payment of the principal of (and premium, if any) and [if applicable,
insert — any such] interest on this Security will be made at the office or
agency of the Company maintained for that purpose in [ ] , in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts [if applicable, insert —;
provided, however, that at the option of the Company payment of interest may be
made by check mailed to the address of the Person entitled thereto as such
address shall appear in the Security Register].
     Reference is hereby made to the further provisions of this Security set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Security
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.
Dated:

            BMP SUNSTONE CORPORATION
      By:           Name:           Title:        

15



--------------------------------------------------------------------------------



 



     Section 2.03 Form of Reverse of Security.
     This Security is one of a duly authorized issue of securities of the
Company (herein called the “Securities”), issued and to be issued in one or more
series under an Indenture, dated as of March ___, 2009 (herein called the
“Indenture”), between the Company and The Bank of New York Mellon, as Trustee
(herein called the “Trustee”, which term includes any successor trustee under
the Indenture), to which Indenture and all indentures supplemental thereto
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company, the Trustee, the
holders of Senior Indebtedness and the Holders of the Securities and of the
terms upon which the Securities are, and are to be, authenticated and delivered.
This Security is one of the series designated on the face hereof [if applicable,
insert —, limited in aggregate principal amount to $ ___].
     [If applicable, insert — Subject to and upon compliance with the provisions
of the Indenture, the Holder of this Security is entitled, at his option, at any
time on or before the close of business on ___, or in case this Security or a
portion hereof is called for redemption, then in respect of this Security or
such portion hereof until and including, but (unless the Company defaults in
making the payment due upon redemption) not after, the close of business on the
10th calendar day before the Redemption Date, to convert this Security (or any
portion of the principal amount hereof which is $1,000 or an integral multiple
thereof), at the principal amount hereof, or of such portion, into fully paid
and non-assessable shares (calculated as to each conversion to the nearest 1/100
of a share) of Common Stock of the Company at a conversion price per share of
Common Stock equal to $          per each share of Common Stock (or at the
current adjusted conversion price if an adjustment has been made as provided in
the Indenture) by surrender of this Security, duly endorsed or assigned to the
Company or in blank, to the Company at its office or agency in ___, accompanied
by written notice to the Company that the Holder hereof elects to convert this
Security, or if less than the entire principal amount hereof is to be converted,
the portion hereof to be converted, and, in case such surrender shall be made
during the period from the close of business on any Regular Record Date next
preceding any Interest Payment Date to the opening of business on such Interest
Payment Date (unless this Security or the portion thereof being converted has
been called for redemption on a Redemption Date within such period), also
accompanied by payment in funds acceptable to the Company of an amount equal to
the interest payable on such Interest Payment Date on the principal amount of
this Security then being converted. Subject to the aforesaid requirement for
payment and, in the case of a conversion after the Regular Record Date next
preceding any Interest Payment Date and on or before such Interest Payment Date,
to the right of the Holder of this Security (or any Predecessor Security) of
record at such Regular Record Date to receive an installment of interest (with
certain exceptions provided in the Indenture), no payment or adjustment is to be
made on conversion for interest accrued hereon or for dividends on the Common
Stock issued on conversion. No fractions of shares or scrip representing
fractions of shares will be issued on conversion, but instead of any fractional
interest the Company shall pay a cash adjustment as provided in the Indenture.
The conversion price is subject to adjustment as provided in the Indenture. In
addition, the Indenture provides that in case of certain consolidations or
mergers to which the Company is a party or the transfer of substantially all of
the assets of the Company, the Indenture shall be amended, without the consent
of any Holders of Securities, so that this Security, if then outstanding, will
be convertible thereafter, during the

16



--------------------------------------------------------------------------------



 



period this Security shall be convertible as specified above, only into the kind
and amount of securities, cash and other property receivable upon the
consolidation, merger or transfer by a holder of the number of shares of Common
Stock into which this Security might have been converted immediately prior to
such consolidation, merger or transfer (assuming such holder of Common Stock
failed to exercise any rights of election and received per share the kind and
amount received per share by a plurality of non-electing shares).]
     [If applicable, insert — The Securities of this series are subject to
redemption upon not less than 30 days’ notice delivered, [if applicable, insert
— (1) ___ on in any year commencing with the year 20___ and ending with the year
20___ through operation of the sinking fund for this series at a Redemption
Price equal to 100% of the principal amount, and (2)] at any time [if
applicable, insert on or after ___, 20___], as a whole or in part, at the
election of the Company, at the following Redemption Prices (expressed as
percentages of the principal amount): If redeemed [if applicable, insert — on or
before ___, ___%, and if redeemed] during the 12-month period beginning ___ of
the years indicated,

                          Year   Redemption Price     Year     Redemption Price
 
 
                       

and thereafter at a Redemption Price equal to ___% of the principal amount,
together in the case of any such redemption [if applicable, insert — (whether
through operation of the sinking fund or otherwise)] with accrued interest to
the Redemption Date, but interest installments whose Stated Maturity is on or
prior to such Redemption Date will be payable to the Holders of such Securities,
or one or more Predecessor Securities, of record at the close of business on the
relevant Record Dates referred to on the face hereof, all as provided in the
Indenture.]
     [If applicable, insert — The Securities of this series are subject to
redemption upon not less than 30 days’ notice delivered, (1) on ___ in any year
commencing with the year ___ and ending with the year ___ through operation of
the sinking fund for this series at the Redemption Prices for redemption through
operation of the sinking fund (expressed as percentages of the principal amount)
set forth in the table below, and (2) at any time [if applicable, insert — on or
after ___], as a whole or in part, at the election of the Company, at the
Redemption Prices for redemption otherwise than through operation of the sinking
fund (expressed as percentages of the principal amount) set forth in the table
below: If redeemed during the 12-month period beginning ___ of the years
indicated,

                              Redemption Price       Redemption Price     for
Redemption       for Redemption Through     Otherwise Than Through   Year  
Operation of the Sinking Fund     Operation of the Sinking Fund  
 
               

and thereafter at a Redemption Price equal to ___% of the principal amount,
together in the case of any such redemption (whether through operation of the
sinking fund or otherwise) with accrued interest to the Redemption Date, but
interest installments whose Stated Maturity is on or prior to such Redemption
Date will be payable to the Holders of such Securities, or one or more

17



--------------------------------------------------------------------------------



 



Predecessor Securities, of record at the close of business on the relevant
Record Dates referred to on the face hereof, all as provided in the Indenture.]
     [If applicable, insert — Notwithstanding the foregoing, the Company may
not, prior to ___ redeem any Securities of this series as contemplated by [if
applicable, insert — Clause (2) of] the preceding paragraph as a part of, or in
anticipation of, any refunding operation by the application, directly or
indirectly, of moneys borrowed having an interest cost to the Company
(calculated in accordance with generally accepted financial practice) of less
than ___% per annum.]
     [If applicable, insert — The sinking fund for this series provides for the
redemption on ___ in each year beginning with the year ___ and ending with the
year ___ of [if applicable, insert — not less than $___ (“mandatory sinking
fund”) and not more than] $___ aggregate principal amount of Securities of this
series. Securities of this series acquired or redeemed by the Company otherwise
than through [if applicable, insert — mandatory] sinking fund payments [if
applicable, insert — and Securities surrendered for conversion] may be credited
against subsequent [if applicable, insert — mandatory] sinking fund payments
otherwise required to be made [if applicable, insert — in the inverse order in
which they become due.]
     [If the Security is subject to redemption of any kind, insert — In the
event of redemption of this Security in part only, a new Security or Securities
of this series and of like tenor for the unredeemed portion hereof will be
issued in the name of the Holder hereof upon the cancellation hereof.]
     [If the Security is subject to conversion of any kind, insert — In the
event of conversion of this Security in part only, a new Security or Securities
of this series and of like tenor for the unconverted portion hereof will be
issued in the name of the Holder hereof upon the cancellation hereof.]
     The indebtedness evidenced by this Security is, to the extent provided in
the Indenture, subordinate and subject in right of payment to the prior payment
in full of all Senior Indebtedness, and this Security is issued subject to the
provisions of the Indenture with respect thereto. Each Holder of this Security,
by accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Trustee on his behalf to take action as may be
necessary or appropriate to effectuate the subordination so provided and
(c) appoints the Trustee his attorney-in-fact for any and all such purposes.
     [If applicable, insert — The Indenture contains provisions for defeasance
at any time of [(l) the entire indebtedness of this Security or (2)] certain
restrictive covenants and Events of Default with respect to this Security, in
each case upon compliance with certain conditions set forth in the Indenture.]
     [If the Security is not an Original Issue Discount Security, insert — If an
Event of Default with respect to Securities of this series shall occur and be
continuing, the principal of the

18



--------------------------------------------------------------------------------



 



Securities of this series may be declared due and payable in the manner and with
the effect provided in the Indenture.]
     [If the Security is an Original Issue Discount Security, insert — If an
Event of Default with respect to Securities of this series shall occur and be
continuing, an amount of principal of the Securities of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture. Such amount shall be equal to [insert formula for determining the
amount]. Upon payment (i) of the amount of principal so declared due and payable
and (ii) of interest on any overdue principal and overdue interest all of the
Company’s obligations in respect of the payment of the principal of and
interest, if any, on the Securities of this series shall terminate.]
     The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities of each series at the time Outstanding, on behalf of the
Holders of all Securities of such series, to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Security shall be conclusive and binding upon such Holder and upon all
future Holders of this Security and of any Security issued upon the registration
of transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Security.
     As provided in and subject to the provisions of the Indenture, the Holder
of this Security shall not have the right to institute any proceeding with
respect to the Indenture or for the appointment of a receiver or trustee or for
any other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default with respect to the
Securities of this series, the Holders of not less than 25% in principal amount
of the Securities of this series at the time Outstanding shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default as Trustee and offered the Trustee reasonable indemnity, and the Trustee
shall not have received from the Holders of a majority in principal amount of
Securities of this series at the time Outstanding a direction inconsistent with
such request, and shall have failed to institute any such proceeding, for
60 days after receipt of such notice, request and offer of indemnity. The
foregoing shall not apply to any suit instituted by the Holder of this Security
for the enforcement of any payment of principal hereof or any premium or
interest hereon on or after the respective due dates expressed herein [Insert,
if applicable — or for enforcement of the right to convert this Security as
provided in the Indenture].
     Subject to the rights of holders of Senior Indebtedness, as set forth in
the Indenture, no other reference herein to the Indenture and no other provision
of this Security or of the Indenture shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of (and
premium, if any) and interest on this Security at the times, place and rate,

19



--------------------------------------------------------------------------------



 



and in the coin or currency, herein prescribed or to convert this Security as
provided in the Indenture.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registerable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of and any premium and
interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.
     The Securities of this series are issuable only in registered form without
coupons in denominations of $1,000 and any integral multiple thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company or the Security Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.
     Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     All terms used in this Security which are defined in the Indenture shall
have the meanings assigned to them in the Indenture.
     [If applicable, insert —
[FORM OF CONVERSION NOTICE]
To: BMP SUNSTONE CORPORATION
     The undersigned owner of this Security hereby irrevocably exercises the
option to convert this Security, or portion hereof (which is $1,000 or an
integral multiple thereof) below designated, into shares of Common Stock of BMP
Sunstone Corporation, in accordance with the terms of the Indenture referred to
in this Security, and directs that the shares issuable and deliverable upon the
conversion, together with any check in payment for fractional shares and any
Securities, representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below. If shares are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto. Any amount required to be paid by the undersigned on account of
interest accompanies this Security.

20



--------------------------------------------------------------------------------



 



         
Dated:
       
 
       
Fill in for registration of shares of Common Stock and Securities if to be
issued otherwise than to the registered holder.
  Principal Amount to be converted (in an integral multiple of $1,000, if less
than all):    
 
       
 
  $    
 
       
 
       
Name
       
 
       
 
       
 
       
Address
       
 
       
 
       
 
  Signature    
 
       
(Please print name and address, including zip code number)
       
 
       
SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFYING NUMBER
  [SIGNATURE GUARANTEED required only if Common Stock and Securities are to be
issued and delivered to other than registered holder]    
 
       
[                                        
                                          ]    

     Section 2.04 Form of Legend for Global Securities.
     Unless otherwise specified as contemplated by Section 3.01 for the
Securities evidenced thereby, every Global Security authenticated and delivered
hereunder shall bear a legend in substantially the following form:
     THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY MAY NOT BE TRANSFERRED TO, OR REGISTERED OR
EXCHANGED FOR SECURITIES REGISTERED IN THE NAME OF, ANY PERSON OTHER THAN THE
DEPOSITARY OR A NOMINEE THEREOF AND NO SUCH TRANSFER MAY BE REGISTERED, EXCEPT
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. EVERY SECURITY
AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR IN EXCHANGE FOR
OR IN LIEU OF, THIS SECURITY SHALL BE A GLOBAL SECURITY SUBJECT TO THE
FOREGOING, EXCEPT IN SUCH LIMITED CIRCUMSTANCES.
     Section 2.05 Form of Trustee’s Certificate of Authentication. The Trustee’s
certificate of authentication shall be in substantially the following form:

21



--------------------------------------------------------------------------------



 



     This is one of the Securities of the series designated herein and referred
to in the within-mentioned Indenture.

                  The Bank of New York Mellon, as Trustee    
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
           
 
  Dated:        
 
           

ARTICLE III
THE SECURITIES
     Section 3.01 Amount Unlimited; Issuable in Series.
     The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is unlimited.
     The Securities may be issued in one or more series. There shall be
established in or pursuant to a Board Resolution and, subject to Section 3.03,
set forth, or determined in the manner provided, in an Officer’s Certificate, or
established in one or more indentures supplemental hereto, prior to the issuance
of Securities of any series,
          (1) the title of the Securities of the series;
          (2) any limit upon the aggregate principal amount of the Securities of
the series which may be authenticated and delivered under this Indenture (except
for Securities authenticated and delivered upon registration of transfer of, or
in exchange for, or in lieu of, other Securities of the same series pursuant to
Section 3.04, 3.05, 3.06 or 9.06 and except for any Securities which, pursuant
to Section 3.03, are deemed never to have been authenticated and delivered
hereunder);
          (3) the Person to whom any interest on a Security of the series shall
be payable, if other than the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest;
          (4) the date or dates on which the principal of the Securities of the
series is payable;
          (5) the rate or rates at which the Securities of the series shall bear
interest, if any, the date or dates from which such interest shall accrue, the
Interest Payment Dates on which any such interest shall be payable and the
Regular Record Date for any interest payable on any Interest Payment Date;
          (6) the place or places where the principal of and any premium and
interest on Securities of the series shall be payable;

22



--------------------------------------------------------------------------------



 



          (7) the period or periods within which, the price or prices at which
and the terms and conditions upon which Securities of the series may be
redeemed, in whole or in part, at the option of the Company and the
applicability, nonapplicability or variation of Article XI with respect to the
Securities of such series;
          (8) the obligation, if any, of the Company to redeem or purchase
Securities of the series pursuant to any sinking fund or analogous provisions or
at the option of a Holder thereof and the period or periods within which, the
price or prices at which and the terms and conditions upon which Securities of
the series shall be redeemed or purchased, in whole or in part, pursuant to such
obligation;
          (9) if other than denominations of $1,000 and any integral multiple
thereof, the denominations in which Securities of the series shall be issuable;
          (10) the currency, currencies or currency units in which payment of
the principal of and any premium and interest on any Securities of the series
shall be payable, each of which shall be acceptable to the Trustee, if other
than the currency of the United States of America and the manner of determining
the equivalent thereof in the currency of the United States of America for
purposes of the definition of “Outstanding” in Section 1.01;
          (11) if the amount of payments of principal of or any premium or
interest on any Securities of the series may be determined with reference to an
index, the manner in which such amounts shall be determined;
          (12) if the principal of or any premium or interest on any Securities
of the series is to be payable, at the election of the Company or a Holder
thereof, in one or more currencies or currency units other than that or those in
which the Securities are stated to be payable, the currency, currencies or
currency units in which payment of the principal of and any premium and interest
on Securities of such series as to which such election is made shall be payable,
and the periods within which and the terms and conditions upon which such
election is to be made;
          (13) if and as applicable, that the Securities of the series shall be
issuable in whole or in part in the form of one or more Global Securities and,
in such case, the Depositary or Depositaries for such Global Security or Global
Securities and any circumstances other than those set forth in Section 3.05 in
which any such Global Security may be transferred to, and registered and
exchanged for Securities registered in the name of, a Person other than the
Depositary for such Global Security or a nominee thereof and in which any such
transfer may be registered;
          (14) any addition to or change in the Events of Default set forth in
Section 5.01 which applies to Securities of the series;
          (15) if other than the principal amount thereof, the portion of the
principal amount of Securities of the series which shall be payable upon
declaration of acceleration of the Maturity thereof pursuant to Section 5.02;

23



--------------------------------------------------------------------------------



 



          (16) any addition to or change in the covenants set forth in Article X
which applies to Securities of the series;
          (17) the applicability, nonapplicability, or variation of Article XII
with respect to the Securities of such Series;
          (18) if applicable, that the Securities of the series shall be subject
to either or both of Defeasance or Covenant Defeasance as provided in
Article XIII; provided that no series of Securities that is convertible into
Common Stock as provided in Article XIV or convertible into or exchangeable for
any other securities pursuant to Section 3.01(21) shall be subject to Defeasance
pursuant to Section 13.02;
          (19) the terms and conditions, if any, pursuant to which the
Securities are convertible into Common Stock of the Company pursuant to
Article XIV, and any variation thereof;
          (20) any addition to or change in the provisions of Article XV with
respect to the Securities of such series;
          (21) the terms and conditions, if any, pursuant to which the
Securities are convertible into or exchangeable for any other securities; and
          (22) any other terms of the series (which terms shall not be
inconsistent with the provisions of this Indenture, except as permitted by
Section 9.01(5)).
     All Securities of any one series shall be substantially identical except as
to denomination and except as may otherwise be provided in or pursuant to the
Board Resolution referred to above and, subject to Section 3.03, set forth, or
determined in the manner provided, in the Officer’s Certificate referred to
above or in any such indenture supplemental hereto.
     If any of the terms of the series are established by action taken pursuant
to a Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Officer’s
Certificate setting forth the terms of the series.
     The Company may, from time to time, by adoption of a Board Resolution and
subject to compliance with any other applicable provisions of this Indenture,
without the consent of the Holders, create and issue pursuant to this Indenture
additional securities of any series of Securities (“Add On Securities”) having
terms and conditions identical to those of such series of Outstanding
Securities, except that such Add On Securities:
               (A) may have a different issue date from such series of
Outstanding Securities;
               (B) may have a different amount of interest payable on the first
Interest Payment Date after issuance than is payable on such series of
Outstanding Securities; and

24



--------------------------------------------------------------------------------



 



               (C) may have terms specified in such Board Resolution for such
Add On Securities making appropriate adjustments to this Article III applicable
to such Add On Securities in order to conform to and ensure compliance with the
Securities Act (or applicable securities laws) which are not adverse in any
material respect to the Holder of any Outstanding Securities (other than such
Add On Securities) and which shall not affect the rights or duties of the
Trustee.
     Section 3.02 Denominations. The Securities of each series shall be issuable
only in registered form without coupons in such denominations as shall be
specified as contemplated by Section 3.01. In the absence of any such specified
denomination with respect to the Securities of any series, the Securities of
such series shall be issuable in denominations of $1,000 and any integral
multiple thereof.
     Section 3.03 Execution, Authentication, Delivery and Dating. The Securities
shall be executed on behalf of the Company by its Chairman of the Board, its
Chief Executive Officer, its President, its Chief Financial Officer, one of its
Vice Chairmen or one of its Vice Presidents. The signature of any of these
officers on the Securities may be manual or facsimile.
     Securities bearing the manual or facsimile signatures of individuals who
were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.
     At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any Series executed by the
Company, together with a Company Order for the authentication and delivery of
such Securities, and the Trustee in accordance with the Company Order shall
authenticate and deliver such Securities. If the form or terms of the Securities
of the series have been established in or pursuant to one or more Board
Resolutions as permitted by Sections 2.01 and 3.01, in authenticating such
Securities, and accepting the additional responsibilities under this Indenture
in relation to such Securities, the Trustee shall be entitled to receive, and
(subject to Section 6.01) shall be fully protected in relying upon, an Opinion
of Counsel stating,
          (1) if the form of such Securities has been established by or pursuant
to Board Resolution as permitted by Section 2.01, that such form has been
established in conformity with the provisions of this Indenture;
          (2) if the terms of such Securities have been established by or
pursuant to Board Resolution as permitted by Section 3.01, that such terms have
been established in conformity with the provisions of this Indenture; and
          (3) that such Securities, when authenticated and delivered by the
Trustee and issued by the Company in the manner and subject to any conditions
specified in such Opinion of Counsel, will constitute valid and legally binding
obligations of the Company enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

25



--------------------------------------------------------------------------------



 



     If such form or terms have been so established, the Trustee shall not be
required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to the Trustee.
     Notwithstanding the provisions of Section 3.01 and of the preceding
paragraph, if all Securities of a series are not to be originally issued at one
time, it shall not be necessary to deliver the Officer’s Certificate otherwise
required pursuant to Section 3.01 or the Opinion of Counsel otherwise required
pursuant to such preceding paragraph at or prior to the time of authentication
of each Security of such series if such documents are delivered at or prior to
the authentication upon original issuance of the first Security of such series
to be issued.
     Each Security shall be dated the date of its authentication.
     No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder. Notwithstanding the
foregoing, if any Security shall have been authenticated and delivered hereunder
but never issued and sold by the Company, and the Company shall deliver such
Security to the Trustee for cancellation as provided in Section 3.09, for all
purposes of this Indenture such Security shall be deemed never to have been
authenticated and delivered hereunder and shall never be entitled to the
benefits of this Indenture.
     Section 3.04 Temporary Securities. Pending the preparation of definitive
Securities of any series, the Company may execute, and upon Company Order the
Trustee shall authenticate and deliver, temporary Securities which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as evidenced by their execution of such Securities.
     If temporary Securities of any series are issued, the Company will cause
definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor one or more definitive
Securities of the same series, of any authorized denominations and of a like
aggregate principal amount. Until so exchanged, the temporary Securities of any
series shall in all respects be entitled to the same benefits under this
Indenture as definitive Securities of such series and tenor.
     Section 3.05 Registration, Registration of Transfer and Exchange. The
Company shall cause to be kept at the Corporate Trust Office of the Trustee a
register (the register maintained in

26



--------------------------------------------------------------------------------



 



such office and in any other office or agency of the Company in a Place of
Payment being herein sometimes collectively referred to as the “Security
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Securities and of transfers of
Securities. The Trustee is hereby appointed “Security Registrar” for the purpose
of registering Securities and transfers of Securities as herein provided.
     Upon surrender for registration of transfer of any Security of any series
at the office or agency in a Place of Payment for that series, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Securities of the same
series, of any authorized denominations and of a like tenor and aggregate
principal amount.
     At the option of the Holder, Securities of any series may be exchanged for
other Securities of the same series, of any authorized denominations and of a
like tenor and aggregate principal amount, upon surrender of the Securities to
be exchanged at such office or agency. Whenever any Securities are so
surrendered for exchange, the Company shall execute and the Trustee shall
authenticate and deliver, the Securities which the Holder making the exchange is
entitled to receive.
     All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.
     Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar, duly executed by the Holder thereof or
his attorney duly authorized in writing.
     No service charge shall be made for any registration of transfer or
exchange of Securities, but the Company or Security Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Securities, other than exchanges pursuant to Section 3.04 or 9.06 not involving
any transfer.
     The Company shall not be required (1) to issue, register the transfer of or
exchange Securities of any series during a period beginning at the opening of
business 15 days before the day of the mailing of a notice of redemption of
Securities of that series selected for redemption under Section 11.03 and ending
at the close of business on the day of such mailing, or (2) to register the
transfer of or exchange any Security so selected for redemption in whole or in
part, except the unredeemed portion of any Security being redeemed in part.
     The provisions of Clauses (1), (2), (3) and (4) below shall apply only to
Global Securities:
          (1) Each Global Security authenticated under this Indenture shall be
registered in the name of the Depositary designated for such Global Security or
a nominee thereof and delivered to such Depositary or a nominee thereof or
custodian therefor, and each such Global Security shall constitute a single
Security for all purposes of this Indenture.

27



--------------------------------------------------------------------------------



 



          (2) Notwithstanding any other provision in this Indenture, and subject
to such applicable provisions, if any, as may be specified as contemplated by
Section 3.01, no Global Security may be exchanged in whole or in part for
Securities registered, and no transfer of a Global Security in whole or in part
may be registered, in the name of any Person other than the Depositary for such
Global Security or a nominee thereof unless (A) such Depositary has notified the
Company that it is unwilling or unable or no longer permitted under applicable
law to continue as Depositary for such Global Security and the Company has not
appointed a successor within 90 days of receipt of such notice or (B) there
shall have occurred and be continuing an Event of Default with respect to such
Global Security or (C) the Company so directs the Trustee by Company Order or
(D) there shall exist such circumstances, if any, in addition to or in lieu of
the foregoing as have been specified for this purpose as contemplated by
Section 3.01.
          (3) Subject to Clause (2) above and to such applicable provisions, if
any, as may be specified as contemplated by Section 3.01, any exchange of a
Global Security for other Securities may be made in whole or in part, and all
Securities issued in exchange for a Global Security or any portion thereof shall
be registered in such names as the Depositary for such Global Security shall
direct.
          (4) Every Security authenticated and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Security or any portion
thereof, whether pursuant to this Section, Section 3.04, 3.06 or 9.06 or
otherwise, shall be authenticated and delivered in the form of, and shall be, a
Global Security, unless such Security is registered in the name of a Person
other than the Depositary for such Global Security or a nominee thereof.
     Section 3.06 Mutilated, Destroyed, Lost and Stolen Securities. If any
mutilated Security is surrendered to the Trustee, the Company shall execute and
the Trustee shall authenticate and deliver in exchange therefor a new Security
of the same series and of like tenor and principal amount and bearing a number
not contemporaneously outstanding.
     If there shall be delivered to the Company and the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Security and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and the Trustee shall authenticate and
deliver, in lieu of any such destroyed, lost or stolen Security, a new Security
of the same series and of like tenor and principal amount and bearing a number
not contemporaneously outstanding.
     In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security.
     Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee and counsel to the Trustee) in connection
therewith.

28



--------------------------------------------------------------------------------



 



     Every new Security of any series issued pursuant to this Section in
exchange for any mutilated Security or in lieu of any destroyed, lost or stolen
Security shall constitute an original additional contractual obligation of the
Company, whether or not the mutilated, destroyed, lost or stolen Security shall
be at any time enforceable by anyone, and shall be entitled to all the benefits
of this Indenture equally and proportionately with any and all other Securities
of that series duly issued hereunder.
     The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.
     Section 3.07 Payment of Interest; Interest Rights Preserved. Except as
otherwise provided as contemplated by Section 3.01 with respect to any series of
Securities, interest on any Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.
     Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in Clause (1) or (2) below:
          (1) The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Securities of such series (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest, which shall be fixed in
the following manner. The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security of such series
and the date of the proposed payment, and at the same time the Company shall
deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this Clause
provided. Thereupon the Trustee shall fix a Special Record Date for the payment
of such Defaulted Interest which shall be not more than 15 days and not less
than 10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company of such Special Record Date and, in
the name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor to be
delivered electronically or mailed, first-class postage prepaid, to each Holder
of Securities of such series at his address as it appears in the Security
Register, not less than 10 days prior to such Special Record Date. Notice of the
proposed payment of such Defaulted Interest and the Special Record Date therefor
having been so delivered or mailed, such Defaulted Interest shall be paid to the
Persons in whose names the Securities of such series (or their respective
Predecessor Securities) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the following Clause (2).

29



--------------------------------------------------------------------------------



 



          (2) The Company may make payment of any Defaulted Interest on the
Securities of any series in any other lawful manner not inconsistent with the
requirements of any securities exchange on which such Securities may be listed,
and upon such notice as may be required by such exchange, if, after written
notice given by the Company to the Trustee of the proposed payment pursuant to
this Clause, such manner of payment shall be deemed practicable by the Trustee.
     Subject to the foregoing provisions of this Section, each Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Security shall carry the rights to interest accrued
and unpaid, and to accrue, which were carried by such other Security.
     Subject to the provisions of Section 14.02, in the case of any Security
which is converted after any Regular Record Date and on or prior to the next
succeeding Interest Payment Date, interest whose Stated Maturity is on such
Interest Payment Date shall be payable on such Interest Payment Date
notwithstanding such conversion, and such interest (whether or not punctually
paid or duly provided for) shall be paid to the Person in whose name that
Security (or one or more Predecessor Securities) is registered at the close of
business on such Regular Record Date. Except as otherwise expressly provided in
the immediately preceding sentence, in the case of any Security which is
converted, interest whose Stated Maturity is after the date of conversion of
such Security shall not be payable.
     Section 3.08 Persons Deemed Owners. Prior to due presentment of a Security
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name such Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and any premium and (subject to Section 3.07) any interest on such
Security and for all other purposes whatsoever, whether or not such Security be
overdue, and neither the Company, the Trustee nor any agent of the Company or
the Trustee shall be affected by notice to the contrary.
     Section 3.09 Cancellation. All Securities surrendered for payment,
redemption, registration of transfer or exchange or conversion or for credit
against any sinking fund payment shall, if surrendered to any Person other than
the Trustee, be delivered to the Trustee and shall be promptly cancelled by it.
The Company may at any time deliver to the Trustee for cancellation any
Securities previously authenticated and delivered hereunder which the Company
may have acquired in any manner whatsoever, and may deliver to the Trustee (or
to any other Person for delivery to the Trustee) for cancellation any Securities
previously authenticated hereunder which the Company has not issued and sold,
and all Securities so delivered shall, at the written direction of the Company,
be promptly cancelled by the Trustee. No Securities shall be authenticated in
lieu of or in exchange for any Securities cancelled as provided in this Section,
except as expressly permitted by this Indenture. All cancelled Securities held
by the Trustee shall be disposed of by the Trustee in its customary manner.
     Section 3.10 Computation of Interest. Except as otherwise specified as
contemplated by Section 3.01 for Securities of any series, interest on the
Securities of each series shall be computed on the basis of a 360-day year of
twelve 30-day months.

30



--------------------------------------------------------------------------------



 



     Section 3.11 CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee in writing of any changes in the “CUSIP” numbers.
ARTICLE IV
SATISFACTION AND DISCHARGE
     Section 4.01 Satisfaction and Discharge of Indenture. This Indenture shall
upon Company Request cease to be of further effect (except as to any surviving
rights of conversion, registration of transfer or exchange of Securities herein
expressly provided for), and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture (each in form and substance reasonably satisfactory to the Trustee),
when
          (1) either
               (A) all Securities theretofore authenticated and delivered (other
than (i) Securities which have been destroyed, lost or stolen and which have
been replaced or paid as provided in Section 3.06 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust) have been delivered to the Trustee for cancellation; or
               (B) all such Securities not theretofore delivered to the Trustee
for cancellation;

  (i)   have become due and payable, or     (ii)   will become due and payable
at their Stated Maturity within one year, or     (iii)   are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company,

and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal and any premium and interest to the date of such deposit (in the case
of Securities which have become due and payable) or to the Stated Maturity or
Redemption Date, as the case may be;

31



--------------------------------------------------------------------------------



 



          (2) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and
          (3) the Company has delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.06, and, if money
shall have been deposited with the Trustee pursuant to subclause (B) of Clause
(1) of this Section, the obligations of the Trustee under Section 4.02, shall
survive such satisfaction and discharge.
     Section 4.02 Application of Trust Money. All money deposited with the
Trustee pursuant to Section 4.01 shall be held in trust and applied by it, in
accordance with the provisions of the Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal and any premium and interest for whose
payment such money has been deposited with the Trustee. All money deposited with
the Trustee pursuant to Section 4.01 (and held by it or any Paying Agent) for
payment of Securities of a series that is convertible in accordance with
Article XIV and that are subsequently converted, shall be returned to the
Company.
ARTICLE V
REMEDIES
     Section 5.01 Events of Default. “Event of Default”, wherever used herein
with respect to Securities of any series, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be
occasioned by the provisions of Article XV or be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
          (1) a default in any payment of interest on any Security of that
series when due and payable and such default continues for 30 days;
          (2) a default in the payment of principal of any Security in that
series when due and payable at its Stated Maturity, upon optional redemption,
upon required redemption or repurchase, upon declaration of acceleration or
otherwise;
          (3) a default in the deposit of any sinking fund payment, when and as
due by the terms of a Security of that series;
          (4) (i) a default in the observance or performance of Article VIII or
(ii) a default in the observance or performance of any other covenant or
agreement contained in this Indenture (other than (a) those addressed in (1),
(2) or (3) above or (b) any covenant or warranty a default in whose performance
or whose breach has expressly been included in this Indenture solely for the
benefit of series of Securities other than that series) which default under this
clause

32



--------------------------------------------------------------------------------



 



(ii) continues for a period of 60 days after the Company receives written notice
specifying the default (and demanding that such default be remedied) from the
Trustee or the Holders of at least 25% in principal amount of the Outstanding
Securities of that series;
          (5) the failure to pay at final stated maturity (giving effect to any
applicable grace periods and any extensions thereof) the principal amount of any
Indebtedness of the Company, or the acceleration of the final stated maturity of
any such Indebtedness (which acceleration is not rescinded, annulled or
otherwise cured within 30 days of receipt by the Company of notice of any such
acceleration) if the aggregate principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness in default for failure
to pay principal at final maturity or which has been accelerated (in each case
with respect to which the 30-day period described above has elapsed), aggregates
$50 million or more at any time;
          (6) the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:
               (A) commences a voluntary case;
               (B) consents to the entry of an order for relief against it in an
involuntary case;
               (C) consents to the appointment of a Custodian of it or for any
substantial part of its property;
               (D) makes a general assignment for the benefit of its creditors;
or takes any comparable action under any foreign laws relating to insolvency; or
               (E) takes any corporate action to authorize or effect any of the
foregoing;
          (7) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law:
               (A) that is for relief against the Company or any Significant
Subsidiary in an involuntary case;
               (B) appoints a Custodian of the Company or any Significant
Subsidiary or for any substantial part of its property; or
               (C) orders the winding up or liquidation of the Company or any
Significant Subsidiary;
and such order or decree remains unstayed and in effect for 60 days; or
          (8) the rendering of any judgment or decree for the payment of money
in excess of $50 million or its foreign currency equivalent against the Company
or a Significant Subsidiary if:

33



--------------------------------------------------------------------------------



 



               (A) an enforcement proceeding thereon is commenced by any
creditor, or
               (B) such judgment or decree remains outstanding for a period of
60 days after such judgment becomes final and not appealable and is not
discharged, paid, waived or stayed (the “judgment default provision”).
     The Company shall deliver to the Trustee, within 30 days after the
occurrence thereof, written notice in the form of an Officers’ Certificate of
any event which is, or with the giving of notice or the lapse of time or both
would become, an Event of Default, its status and what action the Company is
taking or proposes to take with respect thereto.
     Section 5.02 Acceleration of Maturity; Rescission and Annulment. If an
Event of Default (other than an Event of Default specified in Section 5.01(6) or
5.01(7) with respect to the Company) and with respect to Securities of any
series at the time Outstanding occurs and is continuing, then in every such case
the Trustee or the Holders of not less than 25% in principal amount of the
Outstanding Securities of that series may declare the principal amount (or, if
any of the Securities of that series are Original Issue Discount Securities,
such portion of the principal amount of such Securities as may be specified in
the terms thereof) and unpaid interest of all of the Securities of that series
to be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by Holders), and upon any such declaration such principal
amount (or specified amount) shall become immediately due and payable. If an
Event of Default specified in Section 5.01(6) or 5.01(7) with respect to the
Company with respect to Securities of any series at the time Outstanding occurs,
the principal amount of all the Securities of that series (or, if any of the
Securities of that series are Original Issue Discount Securities, such portion
of the principal amount of such Securities as may be specified in the terms
thereof) and unpaid interest shall automatically, and without any declaration or
other action on the part of the Trustee or any Holder, become immediately due
and payable.
     At any time after such a declaration of acceleration with respect to
Securities of any series has been made and before a judgment or decree for
payment of the money due has been obtained by the Trustee as hereinafter in this
Article provided, the Holders of a majority in principal amount of the
Outstanding Securities of that series, by written notice to the Company and the
Trustee, may rescind and annul such declaration and its consequences if:
          (1) the Company has paid or deposited with the Trustee a sum
sufficient to pay:
               (A) all overdue interest on all Securities of that series,
               (B) the principal of (and premium, if any, on) any Securities of
that series which have become due otherwise than by such declaration of
acceleration and any interest thereon at the rate or rates prescribed therefor
in such Securities,
               (C) to the extent that payment of such interest is lawful,
interest upon overdue interest at the rate or rates prescribed therefor in such
Securities, and

34



--------------------------------------------------------------------------------



 



               (D) all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and
          (2) all Events of Default with respect to Securities of that series,
other than the non-payment of the principal of Securities of that series which
have become due solely by such declaration of acceleration, have been cured or
waived as provided in Section 5.13.
No such rescission or annulment shall affect any subsequent default or impair
any right consequent thereon.
     Section 5.03 Collection of Indebtedness and Suits for Enforcement by
Trustee. The Company covenants that if:
          (1) default is made in the payment of any interest on any Security
when such interest becomes due and payable and such default continues for a
period of 30 days, or
          (2) default is made in the payment of the principal of (or premium, if
any, on) any Security at the Maturity thereof,
the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal and any premium and interest and, to the extent that
payment of such interest shall be legally enforceable, interest on any overdue
principal and premium and on any overdue interest, at the rate or rates
prescribed therefor in such Securities, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
     If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee for an express trust, may institute a
judicial proceeding for the collection of the sum so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or other obligor upon the Securities of that series and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the property of the Company or any other obligor upon the Securities
of that series, wherever situated.
     If an Event of Default with respect to Securities of any series occurs and
is continuing, the Trustee may in its discretion proceed to protect and enforce
its rights and the rights of the Holders of Securities of such series by such
appropriate judicial proceedings as the Trustee shall deem necessary to protect
and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.
     Section 5.04 Trustee May File Proofs of Claim. In case of any judicial
proceeding relative to the Company (or any other obligor upon the Securities),
or any of the property or creditors of the Company (or any other obligor upon
the Securities), the Trustee shall be entitled and empowered, by intervention in
such proceeding or otherwise, to take any and all actions authorized under the
Trust Indenture Act in order to have claims of the Holders and the Trustee

35



--------------------------------------------------------------------------------



 



allowed in any such proceeding. In particular, the Trustee shall be authorized
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 6.06.
     No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding; provided, however,
that the Trustee may, on behalf of the Holders, vote for the election of a
trustee in bankruptcy or similar official and be a member of a creditors’ or
other similar committee.
     Section 5.05 Trustee May Enforce Claims Without Possession of Securities.
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.
     Section 5.06 Application of Money Collected. Any money collected by the
Trustee pursuant to this Article shall be applied in the following order, at the
date or dates fixed by the Trustee and, in case of the distribution of such
money on account of principal or any premium or interest, upon presentation of
the Securities and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:
     FIRST: To the payment of all amounts due the Trustee under Section 6.06;
     SECOND: To the payment of the amounts then due and unpaid for principal of
and any premium and interest on the Securities in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such
Securities for principal and any premium and interest, respectively; and
     THIRD: To the Company.
     Section 5.07 Limitation on Suits. No Holder of any Security of any series
shall have any right to institute any proceeding, judicial or otherwise, with
respect to this Indenture, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:
          (1) such Holder has previously given written notice to the Trustee of
a continuing Event of Default with respect to the Securities of that series;

36



--------------------------------------------------------------------------------



 



          (2) the Holders of not less than 25% in principal amount of the
Outstanding Securities of that series shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;
          (3) such Holder or Holders have offered to the Trustee reasonable
indemnity satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request;
          (4) the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such proceeding; and
          (5) no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
principal amount of the Outstanding Securities of that series;
it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.
     Section 5.08 Unconditional Right of Holders to Receive Principal, Premium
and Interest and to Convert. Notwithstanding any other provision in this
Indenture, but subject to Article XV, the Holder of any Security shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and any premium and (subject to Section 3.07) interest on such Security on
the respective Stated Maturities expressed in such Security (or, in the case of
redemption, on the Redemption Date) and to convert such Security in accordance
with Article XIV and to institute suit for the enforcement of any such payment
and right to convert, and such rights shall not be impaired without the consent
of such Holder.
     Section 5.09 Restoration of Rights and Remedies. If the Trustee or any
Holder has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.
     Section 5.10 Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Securities in the last paragraph of Section 3.06, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

37



--------------------------------------------------------------------------------



 



     Section 5.11 Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Securities to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.
     Section 5.12 Control by Holders. The Holders of a majority in principal
amount of the Outstanding Securities of any series shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee, with respect to the Securities of such series, provided that:
          (1) such direction shall not be in conflict with any rule of law or
with this Indenture,
          (2) the Trustee may take any other action deemed proper by the Trustee
which is not inconsistent with such direction, and
          (3) subject to the provisions of Section 6.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee in good faith
shall, by a Responsible Officer or Officers of the Trustee, determine that the
proceedings so directed would involve the Trustee in personal liability.
     Section 5.13 Waiver of Past Defaults. The Holders of not less than a
majority in principal amount of the Outstanding Securities of any series may on
behalf of the Holders of all the Securities of such series waive any past
default hereunder with respect to such series and its consequences, except a
default:
          (1) in the payment of the principal of or any premium or interest on
any Security of such series, or
          (2) in respect of a covenant or provision hereof which under
Article IX cannot be modified or amended without the consent of the Holder of
each Outstanding Security of such series affected.
     Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.
     Section 5.14 Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Trustee for any
action taken, suffered or omitted by it as Trustee, a court may require any
party litigant in such suit to file an undertaking to pay the costs of such
suit, and may assess costs against any such party litigant, in the manner and to
the extent provided in the Trust Indenture Act; provided that neither this
Section nor the Trust Indenture Act shall apply to any suit instituted by the
Trustee, to any suit instituted by any Holders of the Securities, or group of
Holders of the Securities, holding in the aggregate more than 10% of principal
amount of the Outstanding Securities of any series, or to any suit instituted by
any Holder of the Outstanding Securities for the enforcement of the payment of
principal of

38



--------------------------------------------------------------------------------



 



or any premium or interest on any Outstanding Securities held by such Holder, on
or after the respective Stated Maturities expressed in such Outstanding
Securities, and provided, further, that neither this Section nor the Trust
Indenture Act shall be deemed to authorize any court to require such an
undertaking or to make such an assessment in any suit instituted by the Company
or the Trustee or, if applicable, in any suit for the enforcement of the right
to convert any Security in accordance with Article XIV.
     Section 5.15 Waiver of Usury, Stay or Extension Laws. The Company covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any usury, stay or extension law wherever enacted, now or at any
time hereafter in force, which may affect the covenants or the performance of
this Indenture; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
ARTICLE VI
THE TRUSTEE
     The Trustee hereby accepts the trust imposed upon it by this Indenture and
covenants and agrees to perform the same, as herein expressed.
     Section 6.01 Duties of Trustee.
     (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
use the same degree of care and skill in their exercise as a prudent person
would exercise or use under the circumstances in the conduct of his own affairs.
     (b) Except during the continuance of an Event of Default:
          (1) The Trustee need perform only those duties as are specifically set
forth in this Indenture and no others, and no covenants or obligations shall be
implied in or read into this Indenture.
          (2) In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.
     (c) Notwithstanding anything to the contrary contained herein, the Trustee
may not be relieved from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:
          (1) This paragraph does not limit the effect of paragraph (b) of this
Section 6.01.

39



--------------------------------------------------------------------------------



 



          (2) The Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.
          (3) The Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 5.12.
     (d) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayment of such
funds or indemnity satisfactory to it against such risk or liability is not
reasonably assured to it.
     (e) Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b), (c), (d) and (f) of this Section 6.01
and to the provisions of the Trust Indenture Act.
     (f) The Trustee shall not be liable for interest on any assets received by
it, except as the Trustee may agree in writing with the Company. Assets held in
trust by the Trustee need not be segregated from other assets except to the
extent required by law.
     Section 6.02 Rights of Trustee.
     Subject to Section 6.01:
     (a) The Trustee may rely conclusively on any document (whether in its
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper person. The Trustee need not investigate any fact or
matter stated in any document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
certificate or opinion.
     (c) The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys
or independent contractors and the Trustee will not be responsible for any
misconduct or negligence on the part of any agent, attorney or independent
contractor appointed with due care by it hereunder.
     (d) The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture.
     (e) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or

40



--------------------------------------------------------------------------------



 



attorney at the sole cost of the Company and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.
     (f) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.
     (g) The Trustee may consult with counsel of its selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection from liability in respect of any action taken, suffered or
omitted by the Trustee hereunder in good faith and in reliance thereon.
     (h) The Trustee shall not be deemed to have notice of any Event of Default
unless a Responsible Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a default is received
by the Trustee at the Corporate Trust Office of the Trustee, and such notice
references the Securities and this Indenture.
     (i) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
     (j) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
     (k) The Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.
     Section 6.03 Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent or Security Registrar may do the
same with like rights. However, the Trustee must comply with Sections 6.09 and
6.10.
     Section 6.04 Trustee’s Disclaimer. The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture or
the Securities, it shall not be accountable for the Company’s use of the
proceeds from the Securities, and it shall not be responsible for any statement
of the Company in this Indenture or in any document issued in connection with
the sale of the Securities or in the Securities other than the Trustee’s
certificate of authentication, or the use or application of any funds received
by a Paying Agent other than the Trustee.

41



--------------------------------------------------------------------------------



 



     Section 6.05 Notice of Default. If an Event of Default with respect to
Securities of any series occurs and is continuing and if it is known to the
Trustee, the Trustee shall deliver to each Holder of Securities of such series
notice of the uncured Event of Default (hereinafter called a “Notice of
Default”) within 90 days after such Event of Default occurs. Except in the case
of an Event of Default in payment of principal (or premium, if any) of, or
interest on, any Security (including payments pursuant to the mandatory
redemption provisions of such security, if any), the Trustee may withhold the
notice if and so long as a committee of Responsible Officers in good faith
determines that withholding the notice is in the interest of the Holders of
Securities of such series.
     Section 6.06 Compensation and Indemnity. The Company shall pay to the
Trustee from time to time such compensation for its services as the Company and
the Trustee shall from time to time agree in writing. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses made by it, including costs of collection, in addition to
compensation for its services. Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s agents, accountants,
experts and counsel.
     The Company shall indemnify the Trustee against any and all loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses), including taxes (other than taxes based on the income of the
Trustee), incurred by or in connection with the acceptance or administration of
this trust and the performance of its duties hereunder, including the costs and
expense of enforcing this Indenture against the Company (including this
Section 6.06) and defending itself against any claim (whether asserted by the
Company, any Holder or any other person) or liability in connection with the
exercise or performance of any of its rights, powers or duties hereunder. The
Trustee shall notify the Company of any claim for which it may seek indemnity
promptly upon obtaining actual knowledge thereof; provided, however, that any
failure so to notify the Company shall not relieve the Company of its indemnity
obligations hereunder. The Company need not reimburse any expense or indemnify
against any loss, liability or expense incurred by the Trustee through the
Trustee’s own willful misconduct, negligence or bad faith.
     To secure the Company’s payment obligations in this Section 6.06, the
Trustee shall have a lien prior to the Securities on all money or property held
or collected by the Trustee other than money or property held in trust to pay
principal of and interest on particular Securities.
     The Company’s payment obligations pursuant to this Section 6.06 shall
survive the satisfaction or discharge of this Indenture, any rejection or
termination of this Indenture under any bankruptcy law or the resignation or
removal of the Trustee. Without prejudice to any other rights available to the
Trustee under applicable law, when the Trustee incurs expenses after the
occurrence of an Event of Default specified in Section 5.01(6) or (7) with
respect to the Company, the expenses are intended to constitute expenses of
administration under the Bankruptcy Law.
     Section 6.07 Replacement of Trustee. The Trustee may resign at any time
with respect to the Securities of one or more series by so notifying the Company
in writing. The Holder or

42



--------------------------------------------------------------------------------



 



Holders of a majority in principal amount of the Outstanding Securities of a
series may remove the Trustee with respect to Securities of such series by so
notifying the Company and the Trustee in writing and may appoint a successor
trustee with respect to Securities of such series with the Company’s consent.
The Company may remove the Trustee if:
          (1) the Trustee fails to comply with Section 6.09;
          (2) the Trustee is adjudged bankrupt or insolvent;
          (3) a receiver, custodian, or other public officer takes charge of the
Trustee or its property; or
          (4) the Trustee becomes incapable of acting.
     With respect to the Securities of one or more series, if the Trustee
resigns, is removed by the Company or by the Holders of a majority in principal
amount of the Outstanding Securities of that series and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee, with respect to Securities of that or those series.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture with
respect to such series of Securities. The successor Trustee shall mail a notice
of its succession to each Holder of Securities of that or those series. The
retiring Trustee shall promptly transfer all property held by it as Trustee with
respect to such series of Securities to the successor Trustee, subject to the
lien provided for in Section 6.06.
     If a successor Trustee with respect to a series of Securities does not take
office within 60 days after the retiring Trustee resigns or is removed, the
retiring Trustee (at the Company’s expense), the Company or the Holder or
Holders of at least 10% in principal amount of the Outstanding Securities of
that series may petition at the expense of the Company any court of competent
jurisdiction for the appointment of a successor Trustee with respect to such
series.
     If the Trustee fails to comply with Section 6.09, unless the Trustee’s duty
to resign is stayed as provided in Trust Indenture Act Section 310(b), any
Holder who has been a bona fide holder of Securities of a series for at least
six months may petition any court of competent jurisdiction for the removal of
the Trustee with respect to such series and the appointment of a successor
Trustee with respect to such series.
     Notwithstanding replacement of the Trustee pursuant to this Section 6.07,
the Company’s obligations under Section 6.06 shall continue for the benefit of
the retiring Trustee.
     Section 6.08 Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation or banking association, the
resulting, surviving or transferee corporation

43



--------------------------------------------------------------------------------



 



without any further act shall, if such resulting, surviving or transferee
corporation is otherwise eligible hereunder, be the successor Trustee.
     In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.
     Section 6.09 Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of Trust Indenture Act Section 310(a)(1) and Trust
Indenture Act Section 310(a)(5). The Trustee shall have a combined capital and
surplus of at least $50,000,000 as set forth in its most recent published annual
report of condition. The Trustee shall comply with Trust Indenture Act
Section 310(b), subject to its right to apply for a stay of its duty to resign
under the penultimate paragraph of Trust Indenture Act Section 310(b); provided,
however, that there shall be excluded from the operation of Trust Indenture Act
Section 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in Trust Indenture
Act Section 310(b)(1) are met.
     Section 6.10 Preferential Collection of Claims against Company. The Trustee
shall comply with Trust Indenture Act Section 311(a), excluding any creditor
relationship listed in Trust Indenture Act Section 311(b). A Trustee who has
resigned or been removed shall be subject to Trust Indenture Act Section 311(a)
to the extent indicated.
ARTICLE VII
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY
     Section 7.01 Company to Furnish Trustee Names and Addresses of Holders.
     The Company will furnish or cause to be furnished to the Trustee:
          (1) semi-annually, not more than 15 days after each Regular Record
Date, a list for each series of Securities, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders of Securities of
such series as of the Regular Record Date, as the case may be, and
          (2) at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;
excluding from any such list names and addresses received by the Trustee in its
capacity as Security Registrar.

44



--------------------------------------------------------------------------------



 



     Section 7.02 Preservation of Information; Communications to Holders. The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of Holders contained in the most recent list furnished to
the Trustee as provided in Section 7.01 and the names and addresses of Holders
received by the Trustee in its capacity as Security Registrar. The Trustee may
destroy any list furnished to it as provided in Section 7.01 upon receipt of a
new list so furnished.
     The rights of the Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided by the Trust
Indenture Act.
     Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee nor any
agent of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the Trust
Indenture Act.
     Section 7.03 Reports by Trustee. As promptly as practicable but not later
than 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, the Trustee shall transmit to Holders such reports concerning
the Trustee and its actions under this Indenture as may be required pursuant to
the Trust Indenture Act at the times and in the manner provided pursuant
thereto.
     The Company will notify the Trustee, in writing, when any Securities are
listed on any stock exchange or delisted therefrom. A copy of each such report
shall, at the time of such transmission to Holders, be filed by the Trustee with
each stock exchange upon which any Securities are listed, if any, as set forth
in the notification from the Company, with the Commission and with the Company.
     Section 7.04 Reports by Company. The Company shall file with the Trustee
and the Commission, and transmit to Holders, such information, documents and
other reports, and such summaries thereof, as may be required pursuant to the
Trust Indenture Act at the times and in the manner provided pursuant to the
Trust Indenture Act; provided that any such information, documents or reports
required to be filed with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act shall be filed with the Trustee within 15 days after the same is
filed with the Commission. Delivery of such reports, information and documents
to the Trustee is for informational purposes only and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates).
     Section 7.05 Calculation of Original Issue Discount. The Company shall file
with the Trustee promptly at the end of each calendar year (i) a written notice
specifying the amount of original issue discount (including daily rates and
accrual periods) accrued on Outstanding Securities as of the end of such year
and (ii) such other specific information relating to such original issue
discount as may then be relevant under the Internal Revenue Code of 1986, as
amended from time to time.

45



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
     Section 8.01 Company May Merge, Etc., Only on Certain Terms.
     The Company may not, in a single transaction or a series of related
transactions:
          (1) consolidate or merge with or into any other Person or permit any
other Person to consolidate or merge with or into the Company, or
          (2) directly or indirectly transfer, sell, lease or otherwise dispose
of all or substantially all of its assets.
          (3) Notwithstanding clauses (1) and (2) of this Section 8.01, the
Company may take any actions set forth in such clauses if:
               (A) the Company is the surviving company, or in a transaction in
which the Company does not survive or in which the Company sells, leases or
otherwise disposes of all or substantially all of its assets, the successor
entity to the Company (i) is organized under the laws of the United States or
any State thereof or the District of Columbia, and (ii) shall expressly assume,
by a supplemental indenture executed and delivered to the Trustee in a form
reasonably satisfactory to the Trustee, all of the Company’s obligations under
the Securities and this Indenture;
               (B) immediately before and after giving effect to such
transaction, no Event of Default shall have occurred and be continuing; and
               (C) the Company and the successor Person have delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, conveyance, lease, sale, disposition or transfer and
such supplemental indenture comply with this Article and that all conditions
precedent herein provided for relating to such transaction have been complied
with.
     Section 8.02 Successor Corporation Substituted. Upon any consolidation or
merger or any transfer or other disposition of assets in accordance with
Section 8.01, the surviving Person formed by such consolidation or into which
the Company is merged or the successor Person to which such transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such Person had
been named as the Company herein; provided that in the case of a lease of all or
substantially all its assets, the predecessor Company shall not be released from
the obligation to pay the principal of and interest on the Securities. When a
surviving or successor Person duly assumes all of the obligations of the Company
pursuant hereto and pursuant to the Securities, except in the circumstances
described in the provision to the preceding sentence, the predecessor shall be
relieved of the performance and observance of all obligations and covenants of
this Indenture and the Securities, including but not limited to the obligation
to make payment of the principal of

46



--------------------------------------------------------------------------------



 



(and premium, if any) and interest on all the Securities then outstanding, and
the Company may thereupon or any time thereafter be liquidated and dissolved.
ARTICLE IX
SUPPLEMENTAL INDENTURES
     Section 9.01 Supplemental Indentures Without Consent of Holders. Without
the consent of any Holders, the Company, when authorized by a Board Resolution,
and the Trustee, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee, for any of
the following purposes:
          (1) to evidence the succession of another Person to the Company and
the assumption by any such successor of the covenants of the Company herein and
in the Securities;
          (2) to add to the covenants of the Company for the benefit of the
Holders of all or any series of Securities (and if such covenants are to be for
the benefit of less than all series of Securities, stating that such covenants
are expressly being included solely for the benefit of such series) or to
surrender any right or power herein conferred upon the Company;
          (3) to add any additional Events of Default;
          (4) to add to or change any of the provisions of this Indenture to
such extent as shall be necessary to permit or facilitate the issuance of
Securities in bearer form, registrable or not registrable as to principal, and
with or without interest coupons;
          (5) to add to, change or eliminate any of the provisions of this
Indenture in respect of one or more series of Securities, provided that any such
addition, change or elimination (A) shall neither (i) apply to any Security of
any series created prior to the execution of such supplemental indenture and
entitled to the benefit of such provision nor (ii) adversely affect the rights
of the Holder of any such Security in any material respect or (B) shall become
effective only when there is no such Security Outstanding;
          (6) to secure the Securities;
          (7) to establish the form or terms of Securities of any series as
permitted by Sections 2.01 and 3.01;
          (8) to comply with Section 8.01;
          (9) to permit or facilitate the issuance of uncertificated Securities
in addition to or in place of certificated Securities;
          (10) to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Securities of one or more
series and to add to or change any of the provisions of this Indenture as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Section 6.07;

47



--------------------------------------------------------------------------------



 



          (11) to make provisions with respect to the conversion rights of
Holders pursuant to the requirements of Article XIV;
          (12) to cure any ambiguity, to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or to make any other provisions with respect to matters or questions arising
under this Indenture, provided that such action pursuant to this clause
(12) shall not adversely affect the interests of the Holders of Securities of
any series in any material respect;
          (13) to conform any provision of this Indenture to the “Description of
Debt Securities” contained in the Prospectus or any similar provision contained
in any supplement to the Prospectus relating to an offering of debt securities
under this Indenture; or
          (14) to comply with any requirements of the Trust Indenture Act of the
requirements of the Commission in connection with maintaining the qualification
of this Indenture under the Trust Indenture Act.
     Section 9.02 Supplemental Indentures with Consent of Holders. With the
consent of the Holders of not less than a majority in principal amount of the
Outstanding Securities of each series affected by such supplemental indenture,
by Act of said Holders delivered to the Company and the Trustee, the Company,
when authorized by a Board Resolution, and the Trustee may enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders of
Securities of such series under this Indenture; provided, however, that no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Security,
          (1) change the Stated Maturity of the principal of, or any installment
of principal of or interest on, any Security, or reduce the principal amount
thereof or the rate of interest or any premium payable upon the redemption
thereof, or reduce the amount of the principal of an Original Issue Discount
Security that would be due and payable upon a declaration of acceleration of the
Maturity thereof pursuant to Section 5.02, or change any Place of Payment where,
or the coin or currency in which, any Security or any premium or interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Stated Maturity thereof (or, in the case of
redemption, on or after the Redemption Date), or adversely affect the right to
convert any Security as provided in Article XIV, or modify the provisions of
this Indenture with respect to the ranking of the Securities in a manner adverse
to the Holders;
          (2) reduce the percentage in principal amount of the Outstanding
Securities of any series, the consent of whose Holders is required for any such
supplemental indenture, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture;
          (3) modify any of the provisions of this Section or Section 5.13,
except to increase any such percentage or to provide that certain other
provisions of this Indenture cannot

48



--------------------------------------------------------------------------------



 



be modified or waived without the consent of the Holder of each Outstanding
Security affected thereby;
          (4) modify or change any provision of this Indenture or the related
definitions affecting the subordination or ranking of the Securities in a manner
which adversely affects the Holders;
          (5) adversely affect any right of repayment or repurchase at the
option of the Holder; or
          (6) reduce or postpone any sinking fund payment due hereunder.
A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.
     It shall not be necessary for any Act of Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
     Section 9.03 Execution of Supplemental Indentures. In executing, or
accepting the additional trusts created by, any supplemental indenture permitted
by this Article or the modifications thereby of the trusts created by this
Indenture, the Trustee shall be entitled to receive, and (subject to
Section 6.01) shall be fully protected in relying upon, an Officer’s Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture and the Trust Indenture
Act and that all conditions precedent in the Indenture to the execution of the
supplemental indenture have been complied with. The Trustee may, but shall not
be obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.
     Section 9.04 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.
     Section 9.05 Conformity with Trust Indenture Act. Every supplemental
indenture executed pursuant to this Article shall conform to the requirements of
the Trust Indenture Act.
     Section 9.06 Reference in Securities to Supplemental Indentures. Securities
of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Trustee and the Company, to any such supplemental indenture may be prepared and
executed by the

49



--------------------------------------------------------------------------------



 



Company, and such new Securities may be authenticated and delivered by the
Trustee in exchange for Outstanding Securities of such series.
ARTICLE X
COVENANTS
     Section 10.01 Payment of Securities. The Company covenants and agrees for
the benefit of each series of Securities that it will pay the principal of and
interest on the Securities of that series on the dates and in the manner
provided in the Securities of that series and this Indenture. An installment of
principal, premium, if any, or interest on the Securities shall be considered
paid on the date it is due if the Trustee or Paying Agent (other than the
Company or an Affiliate of the Company) holds for the benefit of the Holders, on
that date, immediately available funds deposited and designated for and
sufficient to pay the installment.
     The Company shall pay interest on overdue principal and on overdue
installments of interest at the rate specified in the Securities compounded
semi-annually, to the extent lawful.
     Section 10.02 Maintenance of Office or Agency. The Company shall maintain
in the Place of Payment for any series of Securities an office or agency where
Securities of that series may be presented or surrendered for payment, where
Securities of that series may be surrendered for registration of transfer or
exchange, where Securities of any series that is convertible may be surrendered
for conversion, and where notices and demands to or upon the Company in respect
of the Securities of that series and this Indenture may be served. The Company
will give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency. If at any time the Company shall fail
to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee, and
the Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.
     The Company may also from time to time designate one or more other offices
or agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in each Place of Payment for Securities of any series for such purposes. The
Company shall give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency. The Company hereby initially designates the Corporate Trust Office as
such office of the Company.
     Section 10.03 Money for Securities Payments to Be Held in Trust. If the
Company shall at any time act as its own Paying Agent with respect to any series
of Securities, it will, on or before each due date of the principal of or any
premium or interest on any of the Securities of that series, segregate and hold
in trust for the benefit of the Persons entitled thereto a sum sufficient to pay
the principal and any premium and interest so becoming due until such sums shall
be paid to such Persons or otherwise disposed of as herein provided and will
promptly notify the Trustee in writing of its action or failure so to act.

50



--------------------------------------------------------------------------------



 



     Whenever the Company shall have one or more Paying Agents for any series of
Securities, it will, prior to each due date of the principal of or any premium
or interest on any Securities of that series, deposit with a Paying Agent a sum
sufficient to pay such amount, such sum to be held as provided by the Trust
Indenture Act, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee in writing of its action or failure so to act.
     The Company will cause each Paying Agent for any series of Securities other
than the Trustee to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee, subject to the provisions of
this Section, that such Paying Agent will:
          (1) Hold all sums held by it for the payment of the principal of,
premium, if any, or interest on Securities of such series for the benefit of the
Persons entitled thereto until such sum shall be paid to such Persons or
otherwise disposed of as herein provided;
          (2) Give the Trustee written notice of any default by the Company (or
any other obligor upon the Securities of that series) and the making of any
payment of principal, premium, if any, or interest; and
          (3) Any time during the continuance of such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held by such
paying agent.
     The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same trusts as those upon which such sums were held by the Company or such
Paying Agent; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.
     Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of or any premium or
interest on any Security of any series and remaining unclaimed for two years
after such principal, premium or interest has become due and payable shall be
paid to the Company on Company Request, or (if then held by the Company) shall
be discharged from such trust; and the Holder of such Security shall thereafter,
as an unsecured general creditor, look only to the Company for payment thereof,
and all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in New York City,
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such publication,
any unclaimed balance of such money then remaining will be repaid to the
Company.
     Section 10.04 Corporate Existence. Subject to Article VIII, the Company
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence in accordance with its organizational
documents and its rights (charter and statutory)

51



--------------------------------------------------------------------------------



 



and corporate franchises; provided, however , that the Company shall not be
required to preserve any right or franchise, if (a) the Board of Directors of
the Company shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and (b) the loss thereof is not
disadvantageous in any material respect to the Holders.
     Section 10.05 Compliance Certificate; Notice of Default.
          (1) The Company shall deliver to the Trustee annually an officer’s
certificate complying with Section 314(a)(4) of the Trust Indenture Act and
stating that, as to each such officer signing such certificate, whether or not
the signer knows of any failure by the Company or any Subsidiary of the Company
to comply with any conditions or covenants in this Indenture and, if such signer
does know of such a failure to comply, the certificate shall describe such
failure with particularity. The officer’s certificate shall also notify the
Trustee should the relevant fiscal year end on any date other than the current
fiscal year end date.
          (2) The Company shall, so long as any of the Securities of any series
are outstanding, deliver to the Trustee, within 30 days after becoming aware of
any Event of Default with respect to such series under this Indenture, an
Officer’s Certificate specifying such Event of Default and what action the
Company is taking or propose to take with respect thereto. The Trustee shall not
be deemed to have knowledge of an Event of Default unless one of its Responsible
Officers receives notice of the Event of Default from the Company or any of the
Holders.
ARTICLE XI
REDEMPTION OF SECURITIES
     Section 11.01 Applicability of Article. Securities of any series which are
redeemable before their Stated Maturity shall be redeemable in accordance with
their terms and (except as otherwise specified as contemplated by Section 3.01
for Securities of any series) in accordance with this Article.
     Section 11.02 Election to Redeem; Notice to Trustee. The election of the
Company to redeem any Securities shall be evidenced by a Board Resolution. In
case of any redemption at the election of the Company of less than all the
Securities of any series, the Company shall, at least 45 days prior to the
Redemption Date fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee in writing of such Redemption
Date, of the principal amount of Securities of such series to be redeemed and,
if applicable, of the tenor of the Securities to be redeemed. In the case of any
redemption of Securities prior to the expiration of any restriction on such
redemption provided in the terms of such Securities or elsewhere in this
Indenture, the Company shall furnish the Trustee with an Officer’s Certificate
evidencing compliance with such restriction.
     Section 11.03 Selection by Trustee of Securities to Be Redeemed. If less
than all the Securities of any series are to be redeemed (unless all of the
Securities of such series and of a specified tenor are to be redeemed), the
particular Securities to be redeemed shall be selected not more than 60 days
prior to the Redemption Date by the Trustee from the Outstanding Securities

52



--------------------------------------------------------------------------------



 



of such series not previously called for redemption, by such method as the
Trustee shall deem fair and appropriate and which may provide for the selection
for redemption of portions (equal to the minimum authorized denomination for
Securities of that series or any integral multiple thereof) of the principal
amount of Securities of such series of a denomination larger than the minimum
authorized denomination for Securities of that series. If less than all of the
Securities of such series and of a specified tenor are to be redeemed, the
particular Securities to be redeemed shall be selected not more than 60 days
prior to the Redemption Date by the Trustee from the Outstanding Securities of
such series and specified tenor not previously called for redemption in
accordance with the preceding sentence.
     If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed (so far as
may be) to be the portion selected for redemption. Securities which have been
converted during a selection of Securities to be redeemed shall be treated by
the Trustee as Outstanding for the purpose of such selection.
     The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.
     For all purposes of this Indenture, unless the context otherwise requires,
all provisions relating to the redemption of Securities shall relate, in the
case of any Securities redeemed or to be redeemed only in part, to the portion
of the principal amount of such Securities which has been or is to be redeemed.
     Section 11.04 Notice of Redemption. Notice of redemption shall be delivered
electronically or by first-class mail, postage prepaid, mailed not less than 30
nor more than 60 days prior to the Redemption Date, to each Holder of Securities
to be redeemed, at his address appearing in the Security Register.
     All notices of redemption shall state:
          (1) the Redemption Date,
          (2) the Redemption Price,
          (3) if less than all the Outstanding Securities of any series are to
be redeemed, the identification (and, in the case of partial redemption of any
Securities, the principal amount) of the particular Securities to be redeemed,
          (4) that on the Redemption Date the Redemption Price will become due
and payable upon each such Security to be redeemed and, if applicable, that
interest thereon will cease to accrue on and after said date,
          (5) in the case of any Securities that are convertible pursuant to
Article XIV, the conversion price or rate, the date on which the right to
convert the principal of the Securities to be redeemed will terminate and the
place or places where such Securities may be surrendered for conversion,

53



--------------------------------------------------------------------------------



 



          (6) the place or places where such Securities are to be surrendered
for payment of the Redemption Price,
          (7) that the redemption is for a sinking fund, if such is the case,
and
          (8) applicable CUSIP Numbers.
     Notice of redemption of Securities to be redeemed at the election of the
Company shall be given by the Company or, at the Company’s request, by the
Trustee (such notice to be prepared by the Company) in the name and at the
expense of the Company and shall be irrevocable. Notice of redemption of
Securities to be redeemed at the election of the Company received by the Trustee
shall be given by the Trustee to each Paying Agent in the name of and at the
expense of the Company.
     Section 11.05 Deposit of Redemption Price. On or prior to 10:00 a.m. New
York City time on the Redemption Date, the Company shall deposit with the
Trustee or with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust as provided in Section 10.03) an amount of
money sufficient to pay the Redemption Price of, and (except if the Redemption
Date shall be an Interest Payment Date) accrued interest on, all the Securities
which are to be redeemed on that date other than any Securities called for
redemption on that date which have been converted prior to the date of such
deposit.
     If any Security called for redemption is converted, any money deposited
with the Trustee or with any Paying Agent or so segregated and held in trust for
the redemption of such Security shall (subject to any right of the Holder of
such Security or any Predecessor Security to receive interest as provided in the
last paragraph of Section 3.07) be paid to the Company upon Company Request or,
if then held by the Company, shall be discharged from such trust.
     Section 11.06 Securities Payable on Redemption Date. Notice of redemption
having been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified, and from and after such date (unless the Company shall default in the
payment of the Redemption Price and accrued interest) such Securities shall
cease to bear interest. Upon surrender of any such Security for redemption in
accordance with said notice, such Security shall be paid by the Company at the
Redemption Price, together with accrued interest to the Redemption Date;
provided, however, that, unless otherwise specified as contemplated by
Section 3.01, installments of interest whose Stated Maturity is on or prior to
the Redemption Date shall be payable to the Holders of such Securities, or one
or more Predecessor Securities, registered as such at the close of business on
the relevant Record Dates according to their terms and the provisions of
Section 3.07.
     If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the
Security.

54



--------------------------------------------------------------------------------



 



ARTICLE XII
SINKING FUNDS
     Section 12.01 Applicability of Article. The provisions of this Article
shall be applicable to any sinking fund for the retirement of Securities of a
series except as otherwise specified as contemplated by Section 3.01 for
Securities of such series.
     The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series is herein referred to as a “mandatory sinking fund
payment”, and any payment in excess of such minimum amount provided for by the
terms of Securities of any series is herein referred to as an “optional sinking
fund payment”. If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 12.02. Each sinking fund payment shall be applied to the redemption
of Securities of any series as provided for by the terms of Securities of such
series.
     Section 12.02 Satisfaction of Sinking Fund Payments with Securities. The
Company (1) may deliver Outstanding Securities of a series (other than any
Securities previously called for redemption) and (2) may apply as a credit
Securities of a series which have been converted pursuant to Article XIV or
which have been redeemed either at the election of the Company pursuant to the
terms of such Securities or through the application of permitted optional
sinking fund payments pursuant to the terms of such Securities, in each case in
satisfaction of all or any part of any sinking fund payment with respect to the
Securities of such series required to be made pursuant to the terms of such
Securities as provided for by the terms of such series; provided that such
Securities have not been previously so credited. Such Securities shall be
received and credited for such purpose by the Trustee at the Redemption Price
specified in such Securities for redemption through operation of the sinking
fund and the amount of such sinking fund payment shall be reduced accordingly.
     Section 12.03 Redemption of Securities for Sinking Fund. Not less than
45 days prior to each sinking fund payment date for any series of Securities,
the Company will deliver to the Trustee an Officer’s Certificate specifying the
amount of the next ensuing sinking fund payment for that series pursuant to the
terms of that series, the portion thereof, if any, which is to be satisfied by
payment of cash and the portion thereof, if any, which is to be satisfied by
delivering and crediting Securities of that series pursuant to Section 12.02,
and will also deliver to the Trustee any Securities to be so delivered. Not less
than 30 days before each such sinking fund payment date the Trustee shall select
the Securities to be redeemed upon such sinking fund payment date in the manner
specified in Section 11.03 and cause notice of the redemption thereof to be
given in the name of and at the expense of the Company in the manner provided in
Section 11.04. Such notice having been duly given, the redemption of such
Securities shall be made upon the terms and in the manner stated in
Section 11.06.

55



--------------------------------------------------------------------------------



 



ARTICLE XIII
DEFEASANCE AND COVENANT DEFEASANCE
     Section 13.01 Company’s Option to Effect Defeasance or Covenant Defeasance.
The Company may elect, at its option by Board Resolution at any time, to have
either Section 13.02 or Section 13.03 applied to the Outstanding Securities of
any series designated pursuant to Section 3.01 as being defeasible pursuant to
this Article XIII (hereinafter called a “Defeasible Series”), upon compliance
with the conditions set forth below in this Article XIII; provided that Section
13.02 shall not apply to any series of Securities that is convertible into
Common Stock as provided in Article XIV or convertible into or exchangeable for
any other securities pursuant to Section 3.01(21).
     Section 13.02 Defeasance and Discharge. Upon the Company’s exercise of the
option provided in Section 13.01 to have this Section 13.02 applied to the
Outstanding Securities of any Defeasible Series, the Company shall be deemed to
have been discharged from its obligations, with respect to the Outstanding
Securities of such series, as provided in this Section on and after the date the
conditions set forth in Section 13.04 are satisfied (hereinafter called
“Defeasance”), and the Trustee shall deliver to the Company appropriate
instruments of satisfaction, discharge and release (such instruments to be in
form and substance reasonably satisfactory to the Trustee). For this purpose,
such Defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by the Outstanding Securities of
such series and to have satisfied all its other obligations under the Securities
of such series and this Indenture (and the Trustee, at the expense of the
Company, shall execute proper instruments (such instruments to be in form and
substance reasonably satisfactory to the Trustee) acknowledging the same),
subject to the following which shall survive until otherwise terminated or
discharged hereunder: (1) the rights of Holders of Securities of such series to
receive, solely from the trust fund described in Section 13.04 and as more fully
set forth in such Section, payments in respect of the principal of and any
premium and interest on such Securities of such series when payments are due,
(2) the Company’s obligations with respect to the Securities of such series
under Sections 3.04, 3.05, 3.06, 10.02 and 10.03, (3) the rights, powers,
trusts, duties and immunities of the Trustee hereunder and (4) this
Article XIII. Subject to compliance with this Article XIII, the Company may
exercise its option provided in Section 13.01 to have this Section 13.02 applied
to the Outstanding Securities of any Defeasible Series notwithstanding the prior
exercise of its option provided in Section 13.01 to have Section 13.03 applied
to the Outstanding Securities of such series.
     Section 13.03 Covenant Defeasance. Upon the Company’s exercise of the
option provided in Section 13.01 to have this Section 13.03 applied to the
Outstanding Securities of any Defeasible Series, (1) the Company shall be
released from its obligations under Section 7.04 and Section 8.01 and
Section 10.04, and (2) the occurrence of any event specified in
Sections 5.01(3), 5.01(4) (with respect to any of Sections 8.01 and 10.04) and
5.01(5) shall be deemed not to be or result in an Event of Default (hereinafter
called “Covenant Defeasance”). For this purpose, such Covenant Defeasance means
that the Company may omit to comply with and shall have no liability in respect
of any term, condition or limitation set forth in any such specified Section (to
the extent so specified in the case of Section 5.01(4)), whether directly or
indirectly by reason of any reference elsewhere herein to any such Section or by
reason of any reference in

56



--------------------------------------------------------------------------------



 



any such Section to any other provision herein or in any other document, but the
remainder of this Indenture and the Securities of such series shall be
unaffected thereby.
     Section 13.04 Conditions to Defeasance or Covenant Defeasance. The
following shall be the conditions to application of either Section 13.02 or
Section 13.03 to the Outstanding Securities of any Defeasible Series:
          (1) The Company shall irrevocably have deposited or caused to be
deposited with the Trustee (or another trustee that satisfies the requirements
contemplated by Section 6.09 and agrees to comply with the provisions of this
Article XIII applicable to it) as trust funds in trust for the purpose of making
the following payments, specifically pledged as security for, and dedicated
solely to, the benefit of the Holders of Outstanding Securities of such series,
(A) money in an amount, or (B) U.S. Government Obligations that through the
scheduled payment of principal and interest in respect thereof in accordance
with their terms will provide, not later than one day before the due date of any
payment, money in an amount, or (C) a combination thereof, in each case
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge, and which shall be applied by the Trustee (or any
such other qualifying trustee) to pay and discharge, the principal of and any
premium and interest on the Securities of such series on the respective Stated
Maturities, in accordance with the terms of this Indenture and the Securities of
such series. As used herein, “U.S. Government Obligation” means (x) any security
that is (i) a direct obligation of the United States of America for the payment
of which full faith and credit of the United States of America is pledged or
(ii) an obligation of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case (i) or (ii), is not callable or
redeemable at the option of the issuer thereof, and (y) any depositary receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as
custodian with respect to any U.S. Government Obligation specified in Clause (x)
and held by such custodian for the account of the holder of such depositary
receipt, or with respect to any specific payment of principal of or interest on
any such U.S. Government Obligation, provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligation or the specific payment
of principal or interest evidenced by such depositary receipt.
          (2) In the case of an election under Section 13.02, the Company shall
have delivered to the Trustee an Opinion of Counsel stating that (A) the Company
has received from, or there has been published by, the Internal Revenue Service
a ruling or (B) since the date first set forth hereinabove, there has been a
change in the applicable Federal income tax law, in either case (A) or (B) to
the effect that, and based thereon such opinion shall confirm that, the Holders
of the Outstanding Securities of such series will not recognize gain or loss for
Federal income tax purposes as a result of the deposit, Defeasance and discharge
to be effected with respect to the Securities of such series and will be subject
to Federal income tax on the same amount, in the same manner and at the same
times as would be the case if such deposit, Defeasance and discharge were not to
occur.

57



--------------------------------------------------------------------------------



 



          (3) In the case of an election under Section 13.03, the Company shall
have delivered to the Trustee an Opinion of Counsel to the effect that the
Holders of the Outstanding Securities of such series will not recognize gain or
loss for Federal income tax purposes as a result of the deposit and Covenant
Defeasance to be effected with respect to the Securities of such series and will
be subject to Federal income tax on the same amount, in the same manner and at
the same times as would be the case if such deposit and Covenant Defeasance were
not to occur.
          (4) After giving pro forma effect to such Defeasance or Covenant
Defeasance, no Event of Default or event that (after notice or lapse of time or
both) would become an Event of Default shall have occurred and be continuing at
the time of such deposit or, with regard to any Event of Default or any such
event specified in Sections 5.01(6) and (7), at any time on or prior to the 90th
day after the date of such deposit (it being understood that this condition
shall not be deemed satisfied until after such 90th day).
          (5) Such Defeasance or Covenant Defeasance shall not cause the Trustee
to have a conflicting interest within the meaning of the Trust Indenture Act,
assuming all Securities of a series were in default within the meaning of the
Trust Indenture Act.
          (6) Such Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, any other agreement or
instrument to which the Company is a party or by which it is bound.
          (7) The Company shall have delivered to the Trustee an Opinion of
Counsel to the effect that any trust resulting from the deposit does not require
registration under the U.S. Investment Company Act of 1940, as amended.
          (8) No event or condition shall exist that, pursuant to the provisions
of Article XIII, would prevent the Company from making payments of the principal
of (and any premium) or interest on the Securities of such series on the date of
such deposit or at any time on or prior to the 90th day after the date of such
deposit (it being understood that this condition shall not be deemed satisfied
until such 90th day shall have ended).
          (9) The Company shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent with respect to such Defeasance or Covenant Defeasance have been
complied with.
     Section 13.05 Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions.
     All money and U.S. Government Obligations (including the proceeds thereof)
deposited with the Trustee or other qualifying trustee (solely for purposes of
this Section and Section 13.06, the Trustee and any such other trustee are
referred to collectively as the “Trustee”) pursuant to Section 13.04 in respect
of the Securities of any Defeasible Series shall be held in trust and applied by
the Trustee, in accordance with the provisions of the Securities of such series
and this Indenture, to the payment, either directly or through any such Paying
Agent (including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Holders of Securities of such series, of all sums due and to
become due thereon in respect of

58



--------------------------------------------------------------------------------



 



principal and any premium and interest, but money so held in trust need not be
segregated from other funds except to the extent required by law.
     The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the U.S. Government Obligations
deposited pursuant to Section 13.04 or the principal and interest received in
respect thereof other than any such tax, fee or other charge that by law is for
the account of the Holders of Outstanding Securities.
     Anything in this Article XIII to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
money or U.S. Government Obligations held by it as provided in Section 13.04
with respect to Securities of any Defeasible Series that, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, are in excess of the
amount thereof that would then be required to be deposited to effect an
equivalent Defeasance or Covenant Defeasance with respect to the Securities of
such series.
     Section 13.06 Reinstatement. If the Trustee or the Paying Agent is unable
to apply any money in accordance with this Article XIII with respect to the
Securities of any series by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the
Securities of such series shall be revived and reinstated as though no deposit
had occurred pursuant to this Article XIII with respect to Securities of such
series until such time as the Trustee or Paying Agent is permitted to apply all
money held in trust pursuant to Section 13.05 with respect to Securities of such
series in accordance with this Article XIII; provided, however, that if the
Company makes any payment of principal of or any premium or interest on any
Security of such series following the reinstatement of its obligations, the
Company, as the case may be, shall be subrogated to the rights of the Holders of
Securities of such series to receive such payment from the money so held in
trust.
ARTICLE XIV
CONVERSION OF SECURITIES
     Section 14.01 Applicability; Conversion Privilege and Conversion Price.
Securities of any series which are convertible into Common Stock of the Company
shall be convertible in accordance with their terms and (except as otherwise
specified as contemplated by Section 3.01 for Securities of any series) in
accordance with this Article.
     Subject to and upon compliance with the provisions of this Article, at the
option of the Holder thereof, any Security or any portion of the outstanding
principal amount thereof which is $1,000 or an integral multiple of $1,000 may,
at the times specified for conversion as hereinafter provided, be converted at
the principal amount thereof, or of such portion thereof, into fully paid and
nonassessable shares (calculated as to each conversion to the nearest 1/10,000
of a share) of Common Stock of the Company at the conversion price, determined
as hereinafter provided, in effect at the time of conversion. Such conversion
right shall expire at the close of business on the date specified for Securities
of such series. In case a Security or portion thereof is called for redemption
at the election of the Company, such conversion right in respect of the Security
or

59



--------------------------------------------------------------------------------



 



portion so called shall expire at the close of business on the 10th calendar day
before the Redemption Date, unless the Company defaults in making the payment
due upon redemption.
     The price at which shares of Common Stock shall be delivered upon
conversion (herein called the “conversion price”) shall be the price specified
in relation to Securities of such series pursuant to Section 3.01, as it shall
be adjusted in certain instances as provided in this Article. The time or times
at which Securities of a series shall be convertible shall be as specified for
such series pursuant to Section 3.01.
     Section 14.02 Exercise of Conversion Privilege. In order to exercise the
conversion privilege, the Holder of any Security to be converted shall surrender
such Security, duly endorsed or assigned to the Company or in blank, at any
office or agency of the Company maintained for that purpose pursuant to
Section 10.02, accompanied by written notice to the Company (which shall be
substantially in the form set forth in Section 2.03) at such office or agency
that the Holder elects to convert such Security or, if less than the entire
principal amount thereof is to be converted, the portion thereof to be
converted. Securities surrendered for conversion during the period from the
close of business on any Regular Record Date next preceding any Interest Payment
Date to the close of business on such Interest Payment Date shall (except in the
case of Securities or portions thereof which have been called for redemption on
a Redemption Date within such period) be accompanied by payment in funds
acceptable to the Company of an amount equal to the interest payable on such
Interest Payment Date on the principal amount of Securities being surrendered
for conversion. Subject to the provisions of Section 3.07 relating to the
payment of Defaulted Interest by the Company, the interest payment with respect
to a Security called for redemption on a Redemption Date during the period from
the close of business on any Regular Record Date next preceding any Interest
Payment Date to the opening of business on such Interest Payment Date shall be
payable on such Interest Payment Date to the Holder of such Security at the
close of business on such Regular Record Date notwithstanding the conversion of
such Security after such Regular Record Date and prior to such Interest Payment
Date, and the Holder converting such Security need not include a payment of such
interest payment amount upon surrender of such Security for conversion. Except
as provided in the preceding sentence and subject to the final paragraph of
Section 3.07, no payment or adjustment shall be made upon any conversion on
account of any interest accrued on the Securities surrendered for conversion or
on account of any dividends on the Common Stock issued upon conversion.
     Securities shall be deemed to have been converted immediately prior to the
close of business on the day of surrender of such Securities for conversion in
accordance with the foregoing provisions, and at such time the rights of the
Holders of such Securities as Holders shall cease, and the Person or Persons
entitled to receive the Common Stock issuable upon conversion shall be treated
for all purposes as the record holder or holders of such Common Stock at such
time. As promptly as practicable on or after the conversion date, the Company
shall issue and shall deliver at such office or agency a certificate or
certificates for the number of full shares of Common Stock issuable upon
conversion, together with payment in lieu of any fraction of a share, as
provided in Section 14.03.
     Section 14.03 Fractions of Shares. No fractional shares of Common Stock
shall be issued upon conversion of Securities. If more than one Security shall
be surrendered for

60



--------------------------------------------------------------------------------



 



conversion at one time by the same Holder, the number of full shares which shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock which would
otherwise be issuable upon conversion of any Security or Securities (or
specified portions thereof), the Company shall pay a cash adjustment in respect
of such fraction in an amount equal to the same fraction of the daily closing
price per share of Common Stock (consistent with Section 14.04(6) below) at the
close of business on the day of conversion.
     Section 14.04 Adjustment of Conversion Price.
          (1) In case the Company shall pay or make a dividend or other
distribution on any class of capital stock of the Company in Common Stock, the
conversion price in effect at the opening of business on the day following the
date fixed for determination of shareholders entitled to receive such dividend
or other distribution shall be reduced by multiplying such conversion price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
and the denominator shall be the sum of such number of shares and the total
number of shares constituting such dividend or other distribution, such
reduction to become effective immediately after the opening of business on the
day following the date fixed for such determination. If, after any such date
fixed for determination, any dividend or distribution is not in fact paid, the
conversion price shall be immediately readjusted, effective as of the date the
Board of Directors determines not to pay such dividend or distribution, to the
conversion price that would have been in effect if such determination date had
not been fixed. For the purposes of this paragraph (1), the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Company but shall include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock. The Company
will not pay any dividend or make any distribution on shares of Common Stock
held in the treasury of the Company.
          (2) In case the Company shall issue rights, options or warrants to all
holders of its Common Stock entitling them to subscribe for or purchase shares
of Common Stock at a price per share less than the current market price per
share (determined as provided in paragraph (6) of this Section) of the Common
Stock on the date fixed for the determination of shareholders entitled to
receive such rights, options or warrants (other than pursuant to a dividend
reinvestment plan), the conversion price in effect at the opening of business on
the day following the date fixed for such determination shall be reduced by
multiplying such conversion price by a fraction of which the numerator shall be
the number of shares of Common Stock outstanding at the close of business on the
date fixed for such determination plus the number of shares of Common Stock that
the aggregate of the offering price of the total number of shares of Common
Stock so offered for subscription or purchase would purchase at such current
market price and the denominator shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
plus the number of shares of Common Stock so offered for subscription or
purchase, such reduction to become effective immediately after the opening of
business on the day following the date fixed for such determination. If, after
any such date fixed for such determination, any such rights, options or warrants
are not in fact issued, or are not exercised prior to the expiration thereof,
the conversion price shall be immediately readjusted, effective as of the date
such rights, options or warrants expire, or the date the Board

61



--------------------------------------------------------------------------------



 



of Directors determines not to issue any such rights, options or warrants, to
the conversion price that would have been in effect if the unexercised rights,
options or warrants had never been granted or such determination date had not
been fixed, as the case may be. For the purposes of this paragraph (2), the
number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock. The Company will not issue any rights, options or warrants in respect of
shares of Common Stock held in the treasury of the Company.
          (3) In case outstanding shares of Common Stock shall be subdivided
into a greater number of shares of Common Stock, the conversion price in effect
at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately reduced, and, conversely,
in case outstanding shares of Common Stock shall each be combined into a smaller
number of shares of Common Stock, the conversion price in effect at the opening
of business on the day following the day upon which such combination becomes
effective shall be proportionately increased, such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.
          (4) In case the Company shall, by dividend or otherwise, distribute to
all holders of its Common Stock evidences of its indebtedness, shares of any
class of capital stock or rights, options or warrants to subscribe for or
purchase shares of any class of capital stock (other than any rights, options or
warrants that by their terms will also be issued to any Holder upon conversion
of a Security of such series into shares of Common Stock without any action
required by the Company or any other Person) or other property (including cash
or assets or securities, but excluding (i) any rights, options or warrants
referred to in paragraph (2) of this Section, (ii) any dividend or distribution
paid exclusively in cash, (iii) any dividend or distribution referred to in
paragraph (1) of this Section and (iv) any consideration distributed in any
merger or consolidation to which Section 14.11 applies, the conversion price
shall be adjusted so that the same shall equal the price determined by
multiplying the conversion price in effect immediately prior to the close of
business on the date fixed for the determination of shareholders entitled to
receive such distribution by a fraction of which the numerator shall be the
current market price per share (determined as provided in paragraph (6) of this
Section) of the Common Stock on the date fixed for such determination less the
then fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and described in a Board Resolution delivered
to the Trustee) of the portion of the assets, shares or evidences of
indebtedness so distributed applicable to one share of Common Stock and the
denominator shall be such current market price per share of the Common Stock,
such adjustment to become effective immediately prior to the opening of business
on the day following the date fixed for the determination of shareholders
entitled to receive such distribution. If, after any such date fixed for
determination, any such distribution is not in fact made, the conversion price
shall be immediately readjusted effective as of the date that the Board of
Directors determines not to make such distribution, to the conversion price that
would have been in effect if such determination date had not been fixed. In the
event the then fair market value (as so determined) of the portion of the
evidences of indebtedness, shares of any class of capital stock or other
property so distributed is equal to or greater than the current market price per
share of the Common Stock on such date, in lieu of the foregoing adjustment,
adequate provision shall be

62



--------------------------------------------------------------------------------



 



made so that each Holder of a Security shall have the right to receive upon
conversion the amount of such evidences of indebtedness, shares of any class of
capital stock or other property such Holder would have received had such Holder
converted each Security on such date.
          (5) The reclassification of Common Stock into securities other than
Common Stock (other than any reclassification upon a consolidation or merger to
which Section 14.11 applies) shall be deemed to involve (a) a distribution of
such securities other than Common Stock to all holders of Common Stock (and the
effective date of such reclassification shall be deemed to be “the date fixed
for the determination of shareholders entitled to receive such distribution” and
“the date fixed for such determination” within the meaning of paragraph (4) of
this Section), and (b) a subdivision or combination, as the case may be, of the
number of shares of Common Stock outstanding immediately prior to such
reclassification into the number of shares of Common Stock outstanding
immediately thereafter (and the effective date of such reclassification shall be
deemed to be “the day upon which such subdivision becomes effective” or “the day
upon which such combination becomes effective”, as the case may be, and “the day
upon which such subdivision or combination becomes effective” within the meaning
of paragraph (3) of this Section).
          (6) For the purpose of any computation under paragraphs (2) and (4) of
this Section, the current market price per share of Common Stock on any day
shall be deemed to be the average of the daily closing prices for the five
consecutive trading days (i.e ., Business Days on which the Common Stock is
traded) selected by the Board of Directors commencing not more than 20 trading
days before, and ending not later than, the earlier of the day in question and
the day before the “ex” date with respect to the issuance or distribution
requiring such computation. For this purpose, the term “ex” date, when used with
respect to any issuance or distribution, shall mean the first date on which the
Common Stock trades regular way on the applicable exchange or in the applicable
market without the right to receive such issuance or distribution. The closing
price for each day shall be the reported last sale price (or, in case no such
reported sale takes place on such day, the average of the reported closing bid
and asked prices) on such date as reported in composite transactions for the
principal national securities on which the Common Stock is then listed or
admitted to trading or, if the Common Stock is not listed or admitted to trading
on any national securities exchange, the average of the closing bid and asked
prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm selected from time to time by the Board of Directors for
that purpose or in the absence of any such quotations, as determined by the
Board of Directors in good faith.
          (7) The Company may make such reductions in the conversion price, in
addition to those required by paragraphs (1), (2), (3) and (4) of this Section,
as it considers to be advisable in order to avoid or diminish any income tax to
any holders of shares of Common Stock resulting from any dividend or
distribution of stock or issuance of rights or warrants to purchase or subscribe
for stock or from any event treated as such for income tax purposes or for any
other reasons. The Company shall have the power to resolve any ambiguity or
correct any error pursuant to this section and its actions in so doing shall be
final and conclusive.
          (8) The Company may make such decreases to the conversion price, for
the remaining term of the securities of a series that is convertible or any
shorter term, in addition to those required by paragraphs (1), (2), (3), and
(4) of this section as it considers to be advisable in

63



--------------------------------------------------------------------------------



 



order to avoid or diminish any income tax to any holders of shares of Common
Stock resulting from any dividend or distribution of stock or issuance of rights
or warrants to purchase or subscribe for stock or from any event treated as such
for income tax purposes.
          (9) No adjustment in the conversion price shall be required unless
such adjustment would require an increase or decrease of at least one percent in
such conversion price; provided, however, that any adjustment which by reason of
this paragraph (9) is not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Article
shall be made to the nearest cent or to the nearest 1/10,000 of a share, as the
case may be.
          (10) To the extent permitted by applicable law, the Company from time
to time may decrease the conversion price by any amount for any period of time
of at least twenty (20) days, the decrease being irrevocable during such period,
provided the Board of Directors shall have made a determination that such
decrease would be in the best interests of the Company, which determination
shall be conclusive. Whenever the conversion price is decreased pursuant to the
preceding sentence, the Company shall prepare a certificate signed by the
Treasurer or other appropriate officer of the Company stating the decreased
conversion price and the period during which it will be in effect, and such
certificate shall be delivered to the Trustee and the Conversion Agent at such
office or agency maintained for the purpose of conversion of securities pursuant
to Section 10.02 at least fifteen (15) days prior to the date the decreased
conversion price takes effect.
          (11) There shall be no adjustment to the conversion price upon the
issuance of rights under a rights agreement hereafter adopted prior to such
rights being separated from the Common Stock. If Holders of the Securities of a
series that is convertible exercise the right of conversion prior to the rights
trading separately from the Common Stock, such Holders shall receive rights in
addition to the Common Stock upon conversion of such Securities. If Holders of
the Securities of a series that is convertible exercise the right of conversion
after the date the rights issued under the Company’s rights agreement separate
from the underlying Common Stock, such Holders shall be entitled to receive the
rights that would otherwise be attributable to the shares of Common Stock
received upon conversion and the conversion rate, in such case, will be adjusted
as though such rights were being distributed to holders of Common Stock on the
date of such separation. If such an adjustment is made and such rights are later
redeemed, invalidated or terminated, then a corresponding reversing adjustment
will be made to the Conversion Rate on an equitable basis.
     Section 14.05 Notice of Adjustments of Conversion Price.
     Whenever the conversion price is adjusted as herein provided:
          (1) the Company shall compute the adjusted conversion price in
accordance with Section 14.04 and shall prepare a certificate signed by the
Treasurer or other appropriate officer of the Company setting forth the adjusted
conversion price and showing in reasonable detail the facts upon which such
adjustment is based, and such certificate shall promptly be delivered to the
Trustee and the Conversion Agent at each office or agency maintained for the
purpose of conversion of Securities pursuant to Section 10.02; and

64



--------------------------------------------------------------------------------



 



          (2) a notice stating that the conversion price has been adjusted and
setting forth the adjusted conversion price shall be required, and as soon as
practicable after it is required, such notice shall be delivered electronically
or mailed by the Company to all Holders at their last addresses as they shall
appear in the Security Register.
     Section 14.06 Notice of Certain Corporate Action.
     In case:
          (1) the Company shall declare a dividend (or any other distribution)
on its Common Stock payable otherwise than in cash; or
          (2) the Company shall authorize the granting to all holders of its
Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any other rights (other than pursuant to a
rights agreement referenced in Section 14.04(11)); or
          (3) of any reclassification of the Common Stock of the Company (other
than a subdivision or combination of its outstanding shares of Common Stock), or
of any consolidation, merger or share exchange to which the Company is a party
and for which approval of any shareholders of the Company is required, or of the
sale or transfer of all or substantially all of the assets of the Company; or
          (4) of the voluntary or involuntary dissolution, liquidation or
winding up of the Company;
then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of Securities pursuant to Section 10.02, and shall
cause to be mailed to all Holders at their last addresses as they shall appear
in the Security Register, at least 20 days (or 10 days in any case specified in
clause (1) or (2) above) prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, rights or warrants, or, if
a record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distribution, rights or warrants are to
be determined, or (y) the date on which such reclassification, consolidation,
merger, share exchange, sale, transfer, dissolution, liquidation or winding up
is expected to become effective, and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding up. Neither the failure to give such notice
nor any defect therein shall affect the legality or validity of the proceedings
described in clauses (1) through (4) of this Section 14.06. If at the time the
Trustee shall not be the Conversion Agent, a copy of such notice shall also
forthwith be delivered by the Company to the Trustee.
     Section 14.07 Company to Reserve Common Stock. The Company shall at all
times reserve and keep available out of its authorized but unissued Common
Stock, for the purpose of effecting the conversion of Securities, the full
number of shares of Common Stock then issuable upon the conversion of all
Outstanding Securities.

65



--------------------------------------------------------------------------------



 



     Section 14.08 Taxes on Conversions. The Company will pay any and all taxes
that may be payable in respect of the issue or delivery of shares of Common
Stock on conversion of Securities pursuant hereto. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Security or Securities to be converted, and
no such issue or delivery shall be made unless and until the Person requesting
such issue has paid to the Company the amount of any such tax, or has
established to the satisfaction of the Company that such tax has been paid.
     Section 14.09 Covenant as to Common Stock. The Company covenants that all
shares of Common Stock which may be issued upon conversion of Securities will
upon issue be fully paid and nonassessable and, except as provided in
Section 14.08, the Company will pay all taxes, liens and charges with respect to
the issue thereof.
     Section 14.10 Cancellation of Converted Securities. All Securities
delivered for conversion shall be delivered to the Trustee to be cancelled by or
at the direction of the Trustee, which shall dispose of the same as provided in
Section 3.09.
     Section 14.11 Provisions in Case of Consolidation, Merger or Sale of
Assets. In case of any consolidation of the Company with, or merger of the
Company into, any other Person, any merger of another Person into the Company
(other than a merger which does not result in any reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company)
or any sale or transfer of all or substantially all of the assets of the
Company, the Person formed by such consolidation or resulting from such merger
or which acquires such assets, as the case may be, shall execute and deliver to
the Trustee a supplemental indenture providing that the Holder of each
convertible Security then outstanding shall have the right thereafter, during
the period such Security shall be convertible as specified in Section 14.01, to
convert such Security only into the kind and amount of securities, cash and
other property receivable upon such consolidation, merger, sale or transfer by a
holder of the number of shares of Common Stock of the Company into which such
Security might have been converted immediately prior to such consolidation,
merger, sale or transfer, assuming such holder of Common Stock of the Company
(i) is not (A) a Person with which the Company consolidated or merged with or
into or which merged into or with the Company or to which such conveyance, sale,
transfer or lease was made, as the case may be (a “Constituent Person”), or
(B) an Affiliate of a Constituent Person and (ii) failed to exercise his, her or
its rights of election, if any, as to the kind or amount of securities, cash and
other property receivable upon such consolidation, merger, sale or transfer
(provided that if the kind or amount of securities, cash and other property
receivable upon such consolidation, merger, sale or transfer is not the same for
each share of Common Stock of the Company in respect of which such rights of
election shall not have been exercised (“non-electing share”), then for the
purpose of this Section the kind and amount of securities, cash and other
property receivable upon such consolidation, merger, sale or transfer by each
non-electing share shall be deemed to be the kind and amount so receivable per
share by a plurality of the non-electing shares). Such supplemental indenture
shall provide for adjustments which, for events subsequent to the effective date
of such supplemental indenture, shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article. The above
provisions of this Section shall similarly apply to successive consolidations,
mergers, sales or transfers.

66



--------------------------------------------------------------------------------



 



     Section 14.12 Responsibility of Trustee. Neither the Trustee nor any
Conversion Agent shall at any time be under any duty or responsibility to any
Holder of Securities to determine whether any fact exists which may require any
adjustment of the conversion price, or with respect to the nature or extent of
any such adjustment when made, or with respect to the method employed, or herein
or in any supplemental indenture provided to be employed, in making the same.
Neither the Trustee nor any Conversion Agent shall be accountable with respect
to the registration, validity or value (or the kind or amount) of any shares of
Common Stock, or of any securities or property, which may at any time be issued
or delivered upon the conversion of any Security, or for monitoring the price of
the Common Stock or effecting any calculations hereunder; and neither the
Trustee nor any Conversion Agent makes any representation with respect thereto.
Neither the Trustee nor any Conversion Agent shall be responsible for any
failure of the Company to issue or transfer or deliver any Common Stock or stock
certificates or other securities or property or to make any cash payment upon
the surrender of any Security for the purpose of conversion or to comply with
any of the covenants of the Company contained in this Article XIV.
ARTICLE XV
SUBORDINATION OF SECURITIES
     Section 15.01 Securities Subordinate to Senior Indebtedness. The Company
covenants and agrees, and each Holder of a Security, by his acceptance thereof,
likewise covenants and agrees, that, to the extent and in the manner hereinafter
set forth in this Article, the indebtedness represented by the Securities and
the payment of the principal of (and premium, if any) and interest on each and
all of the Securities are hereby expressly made subordinate and subject in right
of payment to the prior payment in full of all Senior Indebtedness of the
Company.
     Section 15.02 Payment Over of Proceeds Upon Dissolution, Etc. In the event
of (a) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Company, to its creditors, or to its assets, or
(b) any liquidation, dissolution or other winding up of the Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Company, then and in any such event the holders of
Senior Indebtedness shall be entitled to receive payment in full of all amounts
due or to become due on or in respect of all Senior Indebtedness, or provision
shall be made for such payment in money or money’s worth, before the Holders of
the Securities are entitled to receive any payment on account of principal of
(or premium, if any) or interest on the Securities, and to that end the holders
of Senior Indebtedness shall be entitled to receive, for application to the
payment thereof, any payment or distribution of any kind or character, whether
in cash, property or securities, which may be payable or deliverable in respect
of the Securities in any such case, proceeding, dissolution, liquidation or
other winding up or event.
     In the event that, notwithstanding the foregoing provisions of this
Section, the Trustee or the Holder of any Security shall have received any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, before all Senior Indebtedness is paid
in full or payment thereof provided for, and if such fact shall, at or prior to

67



--------------------------------------------------------------------------------



 



the time of such payment or distribution, have been made known to the Trustee
or, as the case may be, such Holder, then and in such event such payment or
distribution shall be paid over or delivered forthwith to the trustee in
bankruptcy, receiver, liquidating trustee, custodian, assignee, agent or other
Person making payment or distribution of assets of the Company for application
to the payment of all Senior Indebtedness remaining unpaid, to the extent
necessary to pay all Senior Indebtedness in full, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
     For purposes of this Article only, the words “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment which are subordinated in right of
payment to all Senior Indebtedness which may at the time be outstanding to
substantially the same extent as, or to a greater extent than, the Securities
are so subordinated as provided in this Article. The consolidation of the
Company with, or the merger of the Company into, another Person or the
liquidation or dissolution of the Company following the conveyance or transfer
of its properties and assets substantially as an entirety to another Person upon
the terms and conditions set forth in Article VIII shall not be deemed a
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors or marshalling of assets and liabilities of the Company for the
purposes of this Section if the Person formed by such consolidation or into
which the Company is merged or which acquires by conveyance or transfer such
properties and assets substantially as an entirety, as the case may be, shall,
as a part of such consolidation, merger, conveyance or transfer, comply with the
conditions set forth in Article VIII.
     Section 15.03 Prior Payment to Senior Indebtedness Upon Acceleration of
Securities. In the event that any Securities are declared due and payable before
their Stated Maturity, then and in such event the holders of Senior Indebtedness
outstanding at the time such Securities so become due and payable shall be
entitled to receive payment in full of all amounts due or to become due on or in
respect of such Senior Indebtedness, or provision shall be made for such payment
in money or money’s worth, before the Holders of the Securities are entitled to
receive any payment by the Company on account of the principal of (or premium,
if any) or interest on the Securities or on account of the purchase or other
acquisition of Securities; provided, however, that nothing in this Section shall
prevent the satisfaction of any sinking fund payment in accordance with
Article XII by delivering and crediting pursuant to Section 12.02 Securities
which have been acquired (upon redemption or otherwise) prior to such default or
which have been converted pursuant to Article XIV.
     In the event that, notwithstanding the foregoing, the Company shall make
any payment to the Trustee or the Holder of any Security prohibited by the
foregoing provisions of this Section, and if such fact shall, at or prior to the
time of such payment, have been made known to the Trustee or, as the case may
be, such Holder, then and in such event such payment shall be paid over and
delivered forthwith to the Company.
     The provisions of this Section shall not apply to any payment with respect
to which Section 15.02 would be applicable.
     Section 15.04 No Payment When Senior Indebtedness in Default.

68



--------------------------------------------------------------------------------



 



          (1) In the event and during the continuation of any default in the
payment of principal of (or premium, if any) or interest on any Senior
Indebtedness beyond any applicable grace period with respect thereto, or in the
event that any event of default with respect to any Senior Indebtedness shall
have occurred and be continuing and shall have resulted in such Senior
Indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, unless and until such
event of default shall have been cured or waived or shall have ceased to exist
and such acceleration shall have been rescinded or annulled, or (b) in the event
any judicial proceeding shall be pending with respect to any such default in
payment or event of default, then no payment shall be made by the Company on
account of principal of (or premium, if any) or interest on the Securities or on
account of the purchase or other acquisition of Securities; provided , however ,
that nothing in this Section shall prevent the satisfaction of any sinking fund
payment in accordance with Article XII by delivering and crediting pursuant to
Section 12.02 Securities which have been acquired (upon redemption or otherwise)
prior to such default or which have been converted pursuant to Article XIV.
          (2) In the event that, notwithstanding the foregoing, the Company
shall make any payment to the Trustee or the Holder of any Security prohibited
by the foregoing provisions of this Section, and if such fact shall, at or prior
to the time of such payment, have been made known to the Trustee or, as the case
may be, such Holder, then and in such event such payment shall be paid over and
delivered forthwith to the Company.
     The provisions of this Section shall not apply to any payment with respect
to which Section 15.02 would be applicable.
     Section 15.05 Payment Permitted If No Default. Nothing contained in this
Article or elsewhere in this Indenture or in any of the Securities shall prevent
the Company, at any time except during the pendency of any case, proceeding,
dissolution, liquidation or other winding up, assignment for the benefit of
creditors or other marshaling of assets and liabilities of the Company referred
to in Section 15.02 or under the conditions described in Section 15.03 or 15.04,
from making payments at any time of principal of (and premium, if any) or
interest on the Securities.
     Section 15.06 Subrogation to Rights of Holders of Senior Indebtedness.
Subject to the payment in full of all Senior Indebtedness, the Holders of the
Securities shall be subrogated (equally and ratably with the holders of all
indebtedness of the Company) to the rights of the holders of such Senior
Indebtedness to receive payments and distributions of cash, property and
securities applicable to the Senior Indebtedness until the principal of (and
premium, if any) and interest on the Securities shall be paid in full. For
purposes of such subrogation, no payments or distributions to the holders of the
Senior Indebtedness of any cash, property or securities to which the Holders of
the Securities or the Trustee would be entitled except for the provisions of
this Article, and no payments over pursuant to the provisions of this Article to
the holders of Senior Indebtedness by Holders of the Securities or the Trustee,
shall, as among the Company, its creditors other than holders of Senior
Indebtedness and the Holders of the Securities, be deemed to be a payment or
distribution by the Company to or on account of the Senior Indebtedness.

69



--------------------------------------------------------------------------------



 



     Section 15.07 Provisions Solely to Define Relative Rights. The provisions
of this Article are and are intended solely for the purpose of defining the
relative rights of the Holders of the Securities on the one hand and the holders
of Senior Indebtedness on the other hand. Nothing contained in this Article or
elsewhere in this Indenture or in the Securities is intended to or shall
(a) impair, as among the Company, its creditors other than holders of Senior
Indebtedness and the Holders of the Securities, the obligations of the Company,
which are absolute and unconditional (and which, subject to the rights under
this Article of the holders of Senior Indebtedness, are intended to rank equally
with all other general obligations of the Company), to pay to the Holders of the
Securities the principal of (and premium, if any) and interest on the Securities
as and when the same shall become due and payable in accordance with their
terms; or (b) affect the relative rights against the Company of the Holders of
the Securities and creditors of the Company other than the holders of Senior
Indebtedness; or (c) prevent the Trustee or the Holder of any Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article of the holders
of Senior Indebtedness to receive cash, property and securities otherwise
payable or deliverable to the Trustee or such Holder.
     Section 15.08 Trustee to Effectuate Subordination. Each holder of a
Security by his acceptance thereof authorizes and directs the Trustee on his
behalf to take such action as may be necessary or appropriate to effectuate the
subordination provided in this Article and appoints the Trustee his
attorney-in-fact for any and all such purposes.
     Section 15.09 No Waiver of Subordination Provisions. No right of any
present or future holder of any Senior Indebtedness to enforce subordination as
herein provided shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Company or by any non-compliance by the
Company with the terms, provisions and covenants of this Indenture, regardless
of any knowledge thereof any such holder may have or be otherwise charged with.
     Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to the Trustee or the Holders of the Securities,
without incurring responsibility to the Holders of the Securities and without
impairing or releasing the subordination provided in this Article or the
obligations hereunder of the Holders of the Securities to the holders of Senior
Indebtedness, do any one or more of the following: (a) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, Senior
Indebtedness, or otherwise amend or supplement in any manner Senior Indebtedness
or any instrument evidencing the same or any agreement under which Senior
Indebtedness is outstanding; (b) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing Senior Indebtedness;
(c) release any Person liable in any manner for the collection of Senior
Indebtedness; and (d) exercise or refrain from exercising any rights against the
Company and any other Person.
     Section 15.10 Notice to Trustee. The Company shall give prompt written
notice to the Trustee of any fact known to the Company which would prohibit the
making of any payment to or by the Trustee in respect of the Securities.
Notwithstanding the provisions of this Article or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts which would prohibit the making of any payment to or by the Trustee in

70



--------------------------------------------------------------------------------



 



respect of the Securities, unless and until the Trustee shall have received
written notice thereof at its Corporate Trust Office from the Company, a holder
of Senior Indebtedness or from any trustee therefor; and, prior to the receipt
of any such written notice, the Trustee, subject to the provisions of
Section 6.01, shall be entitled in all respects to assume that no such facts
exist; provided , however , that if a Responsible Officer of the Trustee shall
not have received the notice provided for in this Section at least three
Business Days prior to the date upon which by the terms hereof any money may
become payable for any purpose (including, without limitation, the payment of
the principal of (and premium, if any) or interest on any Security), then,
anything herein contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such money and to apply the same to the
purpose for which such money was received and shall not be affected by any
notice to the contrary which may be received by it within three Business Days
prior to such date.
     Subject to the provisions of Section 6.01, the Trustee shall be entitled to
rely on the delivery to it of a written notice by a Person representing himself
to be a holder of Senior Indebtedness (or a trustee therefor) to establish that
such notice has been given by a holder of Senior Indebtedness (or a trustee
therefor). In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder of
Senior Indebtedness to participate in any payment or distribution pursuant to
this Article, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article, and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.
     Section 15.11 Reliance on Judicial Order or Certificate of Liquidating
Agent. Upon any payment or distribution of assets of the Company referred to in
this Article, the Trustee, subject to the provisions of Section 6.01, and the
Holders of the Securities shall be entitled to rely upon any order or decree
entered by any court of competent jurisdiction in which such insolvency,
bankruptcy, receivership, liquidation, reorganization, dissolution, winding up
or similar case or proceeding is pending, or a certificate of the trustee in
bankruptcy, receiver, liquidating trustee, custodian, assignee for the benefit
of creditors, agent or other Person making such payment or distribution,
delivered to the Trustee or to the Holders of Securities, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Indebtedness, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article.
     Section 15.12 Trustee Not Fiduciary for Holders of Senior Indebtedness. The
Trustee shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness and shall not be liable to any such holders if it shall in good
faith mistakenly pay over or distribute to Holders of Securities or to the
Company or to any other Person cash, property or securities to which any holders
of Senior Indebtedness shall be entitled by virtue of this Article or otherwise.
With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants or obligations as are
specifically set forth in this Article and no implied covenants or obligations
with respect to holders of Senior Indebtedness shall be read into this Indenture
against the Trustee.

71



--------------------------------------------------------------------------------



 



     Section 15.13 Rights of Trustee as Holder of Senior Indebtedness;
Preservation of Trustee’s Rights. The Trustee in its individual capacity shall
be entitled to all the rights set forth in this Article with respect to any
Senior Indebtedness which may at any time be held by it, to the same extent as
any other holder of Senior Indebtedness, and nothing in this Indenture shall
deprive the Trustee of any of its rights as such holder.
     Nothing in this Article shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 6.06.
     Section 15.14 Article Applicable to Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company and
be then acting hereunder, the term “Trustee” as used in this Article shall in
such case (unless the context otherwise requires) be construed as extending to
and including such Paying Agent within its meaning as fully for all intents and
purposes as if such Paying Agent were named in this Article in addition to or in
place of the Trustee.
     Section 15.15 Certain Conversions Deemed Payment. For the purposes of this
Article only, (1) the issuance and delivery of junior securities upon conversion
of Securities in accordance with Article XIV shall not be deemed to constitute a
payment or distribution on account of the principal of or premium or interest on
Securities or on account of the purchase or other acquisition of Securities, and
(2) the payment, issuance or delivery of cash, property or securities (other
than junior securities) upon conversion of a Security shall be deemed to
constitute payment on account of the principal of such Security. For the
purposes of this Section, the term “junior securities” means (a) shares of any
stock of any class of the Company and (b) securities of the Company which are
subordinated in right of payment to all Senior Indebtedness which may be
outstanding at the time of issuance or delivery of such securities to
substantially the same extent as, or to a greater extent than, the Securities
are so subordinated as provided in this Article. Nothing contained in this
Article or elsewhere in this Indenture or in the Securities is intended to or
shall impair, as among the Company, its creditors other than holders of Senior
Indebtedness and the Holders of the Securities, the right, which is absolute and
unconditional, of the Holder of any Security to convert such Security in
accordance with Article XIV.
     Section 15.16 Trust Moneys Not Subordinated. Notwithstanding anything
contained herein to the contrary, payments from moneys or the proceeds of U.S.
Government Obligations held in trust under Article XIII by the Trustee for the
payment of principal of, premium, if any, and interest on the Securities from
the date of deposit (if made in compliance with this Indenture) shall not be
subordinated to the prior payment of any Senior Indebtedness or subject to the
restraints set forth in this Article, and none of the Holders of Securities
shall be obligated to pay over any such amount to the Company or any holder of
Senior Indebtedness of the Company or any other creditor of the Company.
     The Trustee makes no representations as to the validity or sufficiency of
this Indenture; the recitals and statements herein are deemed to be those of the
Company and not of the Trustee.
     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

72



--------------------------------------------------------------------------------



 



(Signature Page to Follow)

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed as of the day and year first above written.

                  BMP SUNSTONE CORPORATION    
 
           
 
  By:   /s/ Fred M. Powell    
 
           
 
  Name:   Fred M. Powell    
 
  Title:   CFO    
 
                Trustee:    
 
                THE BANK OF NEW YORK MELLON, as trustee    
 
           
 
  By:   /s/ Mary Miselis    
 
           
 
  Name:   Mary Miselis    
 
  Title:   Vice President    

[Signature Page Indenture]

